Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED TERM LOAN AGREEMENT

dated as of

October 12, 2012

among

FACEBOOK, INC.,

THE LENDERS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Joint Bookrunners

GOLDMAN SACHS BANK USA

as Joint Bookrunner

BANK OF AMERICA, N.A.

MORGAN STANLEY SENIOR FUNDING, INC.

GOLDMAN SACHS BANK USA

as Documentation Agents

CITIBANK, N.A.

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

ROYAL BANK OF CANADA – WFC BRANCH

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Managing Agents

 

 

$1,500,000,000 Senior Unsecured Term Loan Facility

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE     ARTICLE 1      DEFINITIONS AND INTERPRETATION    Section 1.01.
  Definitions      1   Section 1.02.   Accounting Terms; GAAP      24   Section
1.03.   Pro Forma Calculations      25   Section 1.04.   Interpretation      25
  Section 1.05.   Status as Senior Indebtedness      26     ARTICLE 2      LOANS
   Section 2.01.   Loans      26   Section 2.02.   Pro Rata Shares; Availability
of Funds      27   Section 2.03.   Use of Proceeds      28   Section 2.04.  
Evidence of Debt; Register; Notes      28   Section 2.05.   Interest on Loans   
  28   Section 2.06.   Conversion/Continuation      30   Section 2.07.   Default
Interest      30   Section 2.08.   Fees      31   Section 2.09.   Extension,
Termination and Reduction of Commitments      31   Section 2.10.   Repayment of
Loans      32   Section 2.11.   Prepayments of Loans.      32   Section 2.12.  
General Provisions Regarding Payments      33   Section 2.13.   Ratable Sharing
     34   Section 2.14.   Making or Maintaining Eurodollar Rate Loans      35  
Section 2.15.   Increased Costs; Capital Adequacy      37   Section 2.16.  
Taxes; Withholding, Etc      39   Section 2.17.   Obligation to Mitigate      42
  Section 2.18.   Defaulting Lenders      42   Section 2.19.   Removal or
Replacement of a Lender      43     ARTICLE 3      CONDITIONS PRECEDENT   
Section 3.01.   Closing Date      44   Section 3.02.   Each Funding Date      45
    ARTICLE 4      REPRESENTATIONS AND WARRANTIES    Section 4.01.  
Organization; Power and Authority; Qualification      46   Section 4.02.  
Equity Interests and Ownership      46  

 

i



--------------------------------------------------------------------------------

Section 4.03.    Due Authorization    46   Section 4.04.    No Conflict      46
  Section 4.05.    Governmental Approvals      46   Section 4.06.    Binding
Obligation      46   Section 4.07.    Financial Statements      47   Section
4.08.    No Material Adverse Effect      47   Section 4.09.    Adverse
Proceedings      47   Section 4.10.    Taxes      47   Section 4.11.   
Properties      47   Section 4.12.    Environmental Matters      48   Section
4.13.    Compliance with Laws and Contractual Obligations      48   Section
4.14.    Governmental Regulation      48   Section 4.15.    Margin Stock      48
  Section 4.16.    Employee Benefit Plans      48   Section 4.17.    Solvency   
  49   Section 4.18.    Disclosure      49      ARTICLE 5       AFFIRMATIVE
COVENANTS    Section 5.01.    Financial Statements; Reports and Notices      49
  Section 5.02.    Existence      51   Section 5.03.    Payment of Taxes      51
  Section 5.04.    Maintenance of Properties      51   Section 5.05.   
Insurance      52   Section 5.06.    Books and Records; Inspections      52  
Section 5.07.    Subsidiary Guarantors      52      ARTICLE 6       NEGATIVE
COVENANTS    Section 6.01.    Indebtedness      53   Section 6.02.    Liens     
54   Section 6.03.    Fundamental Changes; Asset Transfers      55   Section
6.04.    Hedge Agreements      56   Section 6.05.    Restricted Junior Payments
     56   Section 6.06.    Transactions with Affiliates      57      ARTICLE 7
      EVENTS OF DEFAULT       ARTICLE 8       THE ADMINISTRATIVE AGENT   
Section 8.01.    Appointment of the Administrative Agent      60   Section 8.02.
   Powers and Duties      60  

 

ii



--------------------------------------------------------------------------------

Section 8.03.    General Immunity    60 Section 8.04.    Administrative Agent
Entitled to Act as Lender    62 Section 8.05.    Lenders’ Representations,
Warranties and Acknowledgment    62 Section 8.06.    Right to Indemnity    63
Section 8.07.    Successor Administrative Agent    63 Section 8.08.   
Withholding Taxes    64    ARTICLE 9       MISCELLANEOUS    Section 9.01.   
Notices    65 Section 9.02.    Expenses    67 Section 9.03.    Indemnity    67
Section 9.04.    Set Off    68 Section 9.05.    Amendments and Waivers    68
Section 9.06.    Successors and Assigns; Participations    70 Section 9.07.   
Independence of Covenants    73  Section 9.08.    Survival of Representations,
Warranties and Agreements    73 Section 9.09.    No Waiver; Remedies Cumulative
   74 Section 9.10.    Marshalling; Payments Set Aside    74 Section 9.11.   
Severability    74 Section 9.12.    Obligations Several; Independent Nature of
Lenders’ Rights    74 Section 9.13.    Headings    75 Section 9.14.   
APPLICABLE LAW    75 Section 9.15.    CONSENT TO JURISDICTION    75 Section
9.16.    WAIVER OF JURY TRIAL    75 Section 9.17.    Confidentiality    76
Section 9.18.    Usury Savings Clause    79 Section 9.19.    Counterparts    79
Section 9.20.    Effectiveness; Entire Agreement    79 Section 9.21.    PATRIOT
Act    79 Section 9.22.    Electronic Execution of Assignments    80 Section
9.23.    Non-Public Information    80 Section 9.24.    No Fiduciary Duty    80

 

iii



--------------------------------------------------------------------------------

SCHEDULES:   1.01   Permitted Holders   2.01   Commitments   4.02   Equity
Interests and Ownership   6.02   Existing Liens   9.01   Notice Addresses
EXHIBITS:   A   Form of Assignment and Assumption Agreement   B   Form of
Certificate re Non-Bank Status   C   Form of Closing Date Certificate   D   Form
of Compliance Certificate   E   Form of Conversion/Continuation Notice   F  
Form of Funding Notice   G   Form of Guarantee Agreement   H   Required
Subordination Provisions for Permitted Subordinated Indebtedness

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT dated as of October 12, 2012, among
FACEBOOK, INC., a Delaware corporation (the “Borrower”), the LENDERS party
hereto and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as the Administrative Agent.

WHEREAS, the Borrower, the Lenders, Barclays Bank PLC and Deutsche Bank AG,
Cayman Islands Branch (the “Exiting Lenders”) and the Administrative Agent
entered into that $3,000,000,000 364-day senior unsecured bridge facility dated
as of February 28, 2012 (the “Original Credit Agreement”); and

WHEREAS, the Borrower has requested an amendment and restatement of the Original
Credit Agreement as set forth herein, and the Lenders are willing, on the terms
and subject to the conditions set forth herein, to consent to such amendment and
restatement and to the termination of the “Commitments” of the Exiting Lenders
under the Original Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upwards, if necessary, to the next 1/100 of
1%) (a) (i) the rate per annum (rounded, if necessary, to the nearest 1/100 of
1%) equal to the rate determined by the Administrative Agent to be the offered
rate that appears on the page of the Reuters Screen that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01 page) for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or if the Reuters Screen shall cease to
be available, the rate per annum (rounded, if necessary, to the nearest 1/100 of
1%) equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (iii) in the event the rates
referenced in the preceding clauses (i) and (ii) are not available, the rate per
annum (rounded, if necessary, to the nearest 1/100 of 1%) equal to the offered
quotation rate to first class banks in the London interbank market by JPMorgan
Chase Bank, N.A. for deposits (for delivery on the first day of such Interest
Period) in Dollars in same day funds of $5,000,000



--------------------------------------------------------------------------------

with maturities comparable to such Interest Period as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, by (b) an
amount equal to (i) one minus (ii) the Applicable Reserve Requirement.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Credit Documents, and its successors
in such capacity as provided in Article 8.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of any Authorized Officer of the Borrower or any Subsidiary,
threatened against or affecting the Borrower or any Subsidiary or any property
of the Borrower or any Subsidiary, as to which there is a reasonable possibility
of an adverse determination.

“Affected Lender” as defined in Section 2.14(b).

“Affected Loans” as defined in Section 2.14(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified.

“Aggregate Amounts Due” as defined in Section 2.13.

“Agreement” means this Amended and Restated Term Loan Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“Applicable Margin” means (a) in the case of each Eurodollar Rate Loan,
1.000% per annum, and (b) in the case of each Base Rate Loan, 0.0% per annum.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by member banks with
respect to (a) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined or (b) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefit of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

2



--------------------------------------------------------------------------------

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein that is distributed to the Administrative Agent or to the
Lenders by means of electronic communications pursuant to Section 9.01(b).

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Morgan Stanley Senior Funding, Inc., each in its capacity
as joint lead arranger with respect to the amended and restated term loan
facility established under this Agreement.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A, with such amendments or modifications
thereto as may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 9.06(b).

“Authorized Officer” means, with respect to any Person, any individual holding
the position of chief executive officer, chief operating officer, chief
financial officer, general counsel, controller or treasurer of such Person or
any other officer of such Person designated as an Authorized Officer by the
board of directors or other governing body of such Person.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% and (c) the sum of (i) the Adjusted
Eurodollar Rate that would be applicable to a Eurodollar Rate Loan with an
Interest Period of one month commencing on such day and (ii) the excess of the
Applicable Margin with respect to Eurodollar Rate Loans over the Applicable
Margin with respect to Base Rate Loans. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate shall be effective on the effective day of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as
the case may be.

“Base Rate Borrowing” means a Borrowing comprised of Loans that are Base Rate
Loans.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or a day that is a
legal holiday under the laws of the State of New York or on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in conformity with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit B.

“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder), other than the
Permitted Holders, of Equity Interests in the Borrower (or in any Person of
which the Borrower is a direct or indirect wholly-owned Subsidiary) representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests in the Borrower (or such Person); or
(ii) persons who were (A) directors of the Borrower on the date hereof,
(B) nominated by the board of directors of the Borrower or (C) appointed or
elected by directors that were directors of the Borrower on the date hereof,
directors nominated as provided in the preceding clause (B), or with the
approval of a majority in voting power held by the Permitted Holders, in each
case other than any person whose initial nomination or appointment occurred as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors on the board of directors of the
Borrower (other than any such solicitation made by the board of directors of the
Borrower), ceasing to occupy a majority of the seats (excluding vacant seats) on
the board of directors of the Borrower.

“Change in Law” means (a) the introduction or adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental

 

4



--------------------------------------------------------------------------------

Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means the date on which the conditions specified in Section 3.01
are satisfied (or waived in accordance with Section 9.05).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit C.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Exposure permitted hereunder, as such
Commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.06, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment Agreement pursuant to which such Lender
shall have assumed its Commitment. The aggregate amount of the Commitments under
this Agreement on the Closing Date is $1,500,000,000.

“Commitment Period” means the period from the Closing Date to and including the
Commitment Termination Date.

“Commitment Termination Date” means the earliest to occur of (a) November 20,
2012, (b) the second Funding Date and (c) the date on which all the Commitments
are terminated or permanently reduced to zero pursuant to Section 2.09(a)(ii),
2.09(b) or Article 7.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D, with such amendments or modifications thereto as may be approved by
the Administrative Agent.

“Confidential Information” as defined in Section 9.17.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in conformity with GAAP; provided that there shall be
excluded (a) the income of any Person that is not a consolidated Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Borrower or, subject to
clauses (b) and (c) below, any consolidated

 

5



--------------------------------------------------------------------------------

Subsidiary during such period, (b) the income of, and any amounts referred to in
clause (a) above paid to, any consolidated Subsidiary of the Borrower that is
not a Subsidiary Guarantor to the extent that, on the date of determination, the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the Organizational Documents of such Subsidiary, any agreement or other
instrument binding upon such Subsidiary or any law applicable to such
Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived, and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any consolidated Subsidiary that is not a Subsidiary
Guarantor and is not wholly owned by the Borrower to the extent such income or
loss or such amounts are attributable to the noncontrolling interest in such
consolidated Subsidiary.

“Contractual Obligation” means, with respect to any Person, any provision of any
Equity Interest or other security issued by such Person or of any indenture,
mortgage, deed of trust, contract, undertaking or other agreement or instrument
to which such Person is a party or by which it or any of its properties is bound
or to which it or any of its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit E, with such amendments or modifications
thereto as may be approved by the Administrative Agent.

“Credit Document” means any of this Agreement, the Extension Agreements, the
Guarantee Agreement and, except for purposes of Section 9.05, the Notes.

“Credit Party” means the Borrower and each Subsidiary Guarantor.

“Default” means a condition or event that, after notice or lapse of time or
both, would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) shall have failed to fund any Loan
for three or more Business Days after the date that the Borrowing of which such
Loan is to be a part of is funded by Lenders (unless (i) such Lender shall have
notified the Administrative Agent and the Borrower in writing of its
determination in good faith that a condition to its obligation to make a Loan as
part of such Borrowing shall not have been satisfied and (ii) the Requisite
Lenders shall not have advised the Administrative Agent in writing of their
determination that such condition has been satisfied), (b) shall have notified
the Administrative Agent (or shall have notified the Borrower, which shall in
turn have notified the Administrative Agent) in writing that

 

6



--------------------------------------------------------------------------------

it does not intend or is unable to comply with its funding obligations under
this Agreement, or shall have made a public statement to the effect that it does
not intend or is unable to comply with such funding obligations, (c) shall have
failed (but not for fewer than three Business Days) after a request by the
Administrative Agent to confirm that it will comply with its obligations to make
Loans, (d) shall have failed to pay to the Administrative Agent any amount
(other than any amount that is de minimus) due under any Credit Document within
three Business Days of the date due, unless such amount is the subject of a good
faith dispute, or (e) shall have become the subject of a bankruptcy, liquidation
or insolvency proceeding, or shall have had a receiver, conservator, trustee or
custodian appointed for it, or shall have taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or shall have a parent company that has become the subject of a
bankruptcy, liquidation or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be deemed a
Defaulting Lender solely by virtue of the ownership or acquisition by a
Governmental Authority or an instrumentality thereof of any Equity Interest in
such Lender or a parent company thereof. In the event the Administrative Agent
and the Borrower shall have agreed that a Lender that is a Defaulting Lender has
adequately remedied all matters that caused such Lender to become a Defaulting
Lender, such Lender shall cease to be a Defaulting Lender for all purposes
hereof.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disqualified Subsidiary Lender” means any Subsidiary that (i) is not a Credit
Party and (ii) has Indebtedness outstanding in excess of $50,000,000 (excluding
Indebtedness under Section 6.01(b)).

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia that
is not (i) a Foreign Subsidiary Holdco or (ii) a Subsidiary of a Non-US
Subsidiary.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other Person that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course of business; provided
that neither a natural person, nor any Credit Party or any Affiliate of any
Credit Party, shall be an Eligible Assignee.

 

7



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA that is or was sponsored, maintained or contributed to by,
or required to be contributed by, the Borrower, any Subsidiary or any of their
respective ERISA Affiliates.

“Environmental Laws” means all laws (including common law, statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations or any other
requirements of Governmental Authorities) relating to (a) pollution or the
protection of the environment or natural resources, (b) the generation, use,
storage, transportation, presence, Release, recycling or disposal of Hazardous
Materials or (c) human safety and health or industrial hygiene, in any manner
applicable to the Borrower or any Subsidiary or any Facility.

“Environmental Liability” means all liabilities, losses, obligations, damages,
demands, investigations, claims, actions, suits, proceedings, judgments, orders,
notices of inquiry or violation, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages, costs of
medical monitoring, remediation costs, and reasonable fees and expenses of
attorneys and consultants), whether contingent or otherwise, arising out of or
relating to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, storage, transportation, presence, Release, recycling or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) any actual or alleged damage, injury, threat or harm to human health,
safety, natural resources or the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing; provided, however, that the term Equity
Interests shall not include convertible Indebtedness.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor thereto.

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member and
(c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of the Borrower or any
Subsidiary shall continue to be considered an ERISA Affiliate of the Borrower or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Borrower or such Subsidiary and
with respect to liabilities arising after such period for which the

 

8



--------------------------------------------------------------------------------

Borrower or such Subsidiary could be liable under the Internal Revenue Code or
ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by the Borrower, any Subsidiary or any of their respective ERISA Affiliates from
any Pension Plan with two or more contributing sponsors or the termination of
any such Pension Plan resulting in liability to the Borrower, any Subsidiary or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which might constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on the Borrower,
any Subsidiary or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of the Borrower, any Subsidiary or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefore, or the receipt by the
Borrower, any Subsidiary or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or
omission which could give rise to the imposition on the Borrower, any Subsidiary
or any of their respective ERISA Affiliates of fines, penalties, taxes or
related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (i) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against the Borrower, any
Subsidiary or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (j) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code.

 

9



--------------------------------------------------------------------------------

“Eurodollar Rate Borrowing” means a Borrowing comprised of Loans that are
Eurodollar Rate Loans.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means any of the conditions or events set forth in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute.

“Exiting Lender” as defined in the preamble hereto.

“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of the Loans of such Lender at such time.

“Extension Agreement” as defined in Section 2.09(c).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Subsidiary or any of their respective
predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
regulations or official interpretations thereof (including any change to such
regulations or official interpretations after the date of this Agreement).

“Family Member” shall mean with respect to a natural person, the spouse,
parents, grandparents, lineal descendents, siblings and lineal descendants of
siblings of such person.

“Federal Funds Effective Rate” means, for any day, the rate per annum (expressed
as a decimal rounded upwards, if necessary, to the next 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as shall be determined by the Administrative Agent.

“Financial Officer Certification” means, with respect to any consolidated
financial statements of any Person, a certificate of an Authorized Officer
stating that

 

10



--------------------------------------------------------------------------------

such financial statements fairly present, in all material respects, the
consolidated financial position of such Person and its consolidated Subsidiaries
as of the dates indicated and the consolidated results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements), subject to changes resulting from audit and normal
year-end adjustments.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower and the Subsidiaries ending
on December 31 of each calendar year.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holdco” means any Subsidiary that has no material assets
other than (i) securities (including Equity Interests) or Indebtedness of one or
more Foreign Subsidiaries (or Subsidiaries thereof) and (ii) other assets
relating to an ownership interest in any such securities, Indebtedness or
Subsidiaries.

“Funding Date” means any date on which Loans are made under this Agreement.

“Funding Notice” means a notice substantially in the form of Exhibit F, with
such amendments or modifications thereto as may be approved by the
Administrative Agent.

“GAAP” means, at any time, generally accepted accounting principles in the
United States of America as in effect at such time, applied in accordance with
the consistency requirements thereof.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree made to, or issued, promulgated or entered into by or with, any
Governmental Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or

 

11



--------------------------------------------------------------------------------

supply funds for the purchase or payment of) such Indebtedness or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. “Guaranteed” has
the meaning correlative thereto.

“Guarantee Agreement” means the guarantee agreement dated as February 28, 2012
among the Borrower, the Subsidiary Guarantors party thereto and the
Administrative Agent with reference to this Agreement, together with all
supplements thereto (as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time).

“Guarantee Requirement” means the requirement that (a) each wholly-owned
Material Domestic Subsidiary (whether existing on the Original Closing Date or
formed or acquired, or becoming a wholly-owned Material Domestic Subsidiary,
thereafter) shall become party to the Guarantee Agreement by delivering to the
Administrative Agent a counterpart of the Guarantee Agreement or a supplement to
the Guarantee Agreement in the form specified therein, in each case duly
executed by or on behalf of such Subsidiary, and (b) such other Domestic
Subsidiaries shall become parties to the Guarantee Agreement, in each case in
the manner set forth in clause (a) above, as shall be necessary in order that,
as of the end of and for most recent period of four consecutive Fiscal Quarters
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or, prior to the first delivery of any such financial statements, as
of the end of or for the period of four consecutive Fiscal Quarters most
recently ended prior to the Original Closing Date), neither the combined
consolidated total assets nor the combined consolidated revenues of the Domestic
Subsidiaries that are not Subsidiary Guarantors shall exceed 10% of the combined
consolidated total assets or combined consolidated revenues of the Borrower and
all Domestic Subsidiaries as of the end of and for such period.

“Guaranteed Parties” as defined in the Guarantee Agreement.

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, or that in relevant form, quantity or concentration is limited or
regulated by, any Governmental Authority as “hazardous”, “toxic”, “deleterious”,
a “contaminant” or “pollutant” or words of similar import.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value, any similar transaction or any
combination of the foregoing transactions; provided that no phantom stock or
similar plan providing for

 

12



--------------------------------------------------------------------------------

payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or Subsidiaries shall be a
Hedge Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Financial Statements” means the audited consolidated balance sheet
and statements of operations, convertible preferred stock and stockholders’
deficit and cash flows of the Borrower and its consolidated Subsidiaries as of
and for the Fiscal Year ended December 31, 2011 and the unaudited consolidated
balance sheet and related consolidated statements of operations, comprehensive
income (loss) and cash flows of the Borrower and its consolidated Subsidiaries
as at the end of the Fiscal Quarter ended June 30, 2012.

“Increased-Cost Lender” as defined in Section 2.19.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such Person in respect of the deferred
purchase price of property or services, excluding current accounts payable
incurred in the ordinary course of business, (e) all Capital Lease Obligations
of such Person, (f) the amount of letters of credit and letters of guarantee
with respect to which such Person is an account party, and all obligations of
such Person thereunder (excluding the undrawn amount of any letter of credit or
letter of guarantee not in excess of $10,000,000 individually and $50,000,000 in
the aggregate for all letters of credit and letters of guarantee), (g) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (h) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed and (i) all Guarantees by
such Person of Indebtedness of others; provided that the term “Indebtedness”
shall not include obligations of such Person in respect of (i) payment of
bonuses or other deferred compensation to employees of such Person or any of its
Subsidiaries, (ii) Hedging Agreements and (iii) any purchase price adjustment,
earnout or deferred payment obligation of a similar nature incurred in
connection with an acquisition. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

13



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (a) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Loans, the use or intended
use of the proceeds thereof or any enforcement of any of the Credit Documents)
or (b) any Environmental Liability relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Borrower or any Subsidiary.

“Indemnitee” as defined in Section 9.03(a).

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by the Borrower or any
Subsidiary, including (a) all letters patent, all registrations and recordings
thereof, all applications therefor, all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof and all inventions
disclosed or claimed therein, (b) all copyright rights, all registrations
thereof, all applications therefor and all renewals and extensions thereof,
(c) all trademarks, service marks, trade names, trade dress, logos and other
source or business identifiers, all registrations and recordings thereof, all
applications therefor, all extensions or renewals thereof and all goodwill
associated therewith or symbolized thereby, (d) all rights necessary to use
information provided to the Borrower and the Subsidiaries by the website users,
subject to the Borrower’s and the Subsidiaries’ privacy policy and statement of
rights and responsibilities, and (e) all inventions, designs, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the date on which such Loan is made, and (b) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to the Borrowing of which such Loan is a part.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically

 

14



--------------------------------------------------------------------------------

corresponding day in the calendar month that is one, two or three months
thereafter, as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice; provided that (a) if an Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless no succeeding Business Day occurs in
such month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the last calendar month of such Interest Period; and
(c) notwithstanding anything to the contrary in this Agreement, no Interest
Period may extend beyond the Maturity Date. For purposes hereof, the date of a
Eurodollar Rate Borrowing shall initially be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

“IPO” means the initial underwritten public offering of common Equity Interests
in the Borrower pursuant to an effective registration statement filed with the
SEC pursuant to the Securities Act.

“JPMCB” as defined in the preamble hereto.

“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment Agreement, other than
any such Person that shall have ceased to be a party hereto pursuant to an
Assignment Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, any agreement to provide any of the foregoing, and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset.

“Limited Confidential Information” means (a) to the extent constituting
Confidential Information, information regarding the credit support available for
the amended and restated term loan facility established hereunder, including
Liens and Guarantees, if any, and (b) information regarding the consolidated
leverage ratio or the corporate rating of the Borrower, if any.

“Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01(a).

 

15



--------------------------------------------------------------------------------

“Margin Stock” as defined in Regulation U of the Board of Governors, as in
effect from time to time.

“Material Adverse Effect” means any event or condition that has resulted, or
would reasonably be expected to result in, a material adverse effect on the
business, operations, assets, liabilities or financial condition of the Borrower
and the Subsidiaries, taken as a whole.

“Material Domestic Subsidiary” means a Material Subsidiary that is also a
Domestic Subsidiary.

“Material Indebtedness” means Indebtedness (other than the Loans and Guarantees
under the Credit Documents), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount of $200,000,000 or more. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or Subsidiary in respect of any Hedge Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Hedge Agreement were terminated
at such time.

“Material Subsidiary” means (a) each Subsidiary that owns any Intellectual
Property material to the conduct of the business of the Borrower and the
Subsidiaries, taken as a whole, (b) each other Subsidiary that (i) has total
assets equal to or greater than 5% of total assets of the Borrower and its
Subsidiaries, in each case on a consolidated basis (calculated as of the most
recent fiscal period with respect to which the Administrative Agent shall have
received financial statements required to be delivered pursuant to Sections
5.01(a) or (b) (or if prior to delivery of any financial statements pursuant to
such Sections, then calculated as of the end of and for the period of four
consecutive Fiscal Quarters most recently ended prior to the Original Closing
Date) (the “Required Financial Information”)) or (ii) has revenue equal to or
greater than 5% of the revenue of the Borrower and its Subsidiaries, in each
case on a consolidated basis (calculated by reference to the Required Financial
Information) and (c) solely for purposes of clause (e) or (f) of Article 7, each
other Subsidiary that is the subject of an Event of Default under one or more of
such clauses and that, when such Subsidiary’s consolidated total assets and
consolidated revenue are aggregated with the consolidated total assets or
consolidated revenue, as applicable, of each other Subsidiary that is the
subject of an Event of Default under one or more such clauses, would constitute
a Material Subsidiary under clause (b).

“Maturity Date” means, with respect to any Lender, (i) the third anniversary of
the initial Funding Date or (ii) such later day to which the Maturity Date may
be extended with respect to such Lender pursuant to Section 2.09(c).

“Moody’s” means Moody’s Investor Services, Inc., or any successor to its rating
agency business.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

16



--------------------------------------------------------------------------------

“NAIC” means The National Association of Insurance Commissioners, or any
successor thereto.

“Non-Consenting Lender” as defined in Section 2.19.

“Non-Public Information” means information that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.16(c).

“Non-US Subsidiary” means any Subsidiary that is not organized under the laws of
the United States of America, any State thereof, or the District of Columbia.

“Note” means any promissory note executed and delivered to any Lender pursuant
to Section 2.04(c).

“Notice of Change in Control” as defined in Section 2.11(b).

“Obligations” means all monetary obligations of every nature of each Credit
Party under this Agreement and the other Credit Documents, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), fees, expense reimbursement
obligations, Indemnified Liabilities and indemnification.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, as amended, and its by-laws, as
amended, (b) with respect to any limited partnership, its certificate of limited
partnership, as amended, and its partnership agreement, as amended, (c) with
respect to any general partnership, its partnership agreement, as amended, and
(d) with respect to any limited liability company, its articles of organization,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Original Closing Date” means February 28, 2012.

“Original Credit Agreement” as defined in the preamble hereto.

“Participant Register” as defined in Section 9.06(g)(iv).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

 

17



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.03;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code), arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (g) of Article 7;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations; and

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and the Subsidiaries in the ordinary course of
business.

 

18



--------------------------------------------------------------------------------

“Permitted Entity” shall mean with respect to a Person (a) a trust solely for
the benefit of (i) such Person, (ii) one or more Family Members of such Person
and/or (iii) any other Permitted Entity of such Person, (b) any general
partnership, limited partnership, limited liability company, corporation or
other entity exclusively owned by (i) such Person, (ii) one or more Family
Members of such Person and/or (iii) any other Permitted Entity of such Person,
(c) any charitable trust, corporation or other entity created by such Person
that is exempt from taxation under Section 501(c)(3) of the Internal Revenue
Code, and any successor entity that is exempt from taxation under
Section 501(c)(3) upon a conversion of a charitable trust to such successor
entity and (d) the heirs, executors, administrators or personal representatives
upon the death of such Person or upon the incompetency or disability of such
Person for purposes of the protection and management of such Person’s assets.

“Permitted Holders” means (i) each of the Persons identified on Schedule 1.01
and any Affiliate or Permitted Transferee thereof, (ii) any Permitted Transferee
of a Person that has become a Permitted Holder hereunder, (iii) each natural
person who transferred Equity Interests of Borrower to a Permitted Transferee
that is or becomes a Permitted Holder pursuant to subclauses (i) or (ii) of this
definition, or (iv) a Person of which the Borrower is a direct or indirect
wholly-owned Subsidiary.

“Permitted Subordinated Indebtedness” means Indebtedness of the Borrower (and,
if applicable, related Guarantees of the Subsidiary Guarantors) that satisfies
each of the following requirements: (a) such Indebtedness is by its terms
subordinated to the Obligations on terms customary at the time for publicly
offered subordinated Indebtedness (which terms shall include at least the terms
set forth in Exhibit H); (b) the stated final maturity of such Indebtedness is
not earlier than the date 180 days after the Maturity Date, and such
Indebtedness is not subject to any conditions that could result in such stated
final maturity occurring on a date that precedes the date 180 days after the
Maturity Date (it being understood that acceleration or mandatory repayment,
prepayment, redemption or repurchase of such Indebtedness upon the occurrence of
an event of default, asset sale or a change in control shall not be deemed to
constitute a change in the stated final maturity thereof); (c) such Indebtedness
is not subject to any amortization requirement (other than nominal amortization
not to exceed 3% per annum of the original outstanding principal amount of such
Indebtedness) and is not required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, asset sale or a change in control) prior
to the date 180 days after the Maturity Date; (d) such Indebtedness is not
Guaranteed by any Subsidiary that is not a Subsidiary Guarantor, and any
Guarantee by a Subsidiary of such Indebtedness is subordinated to the
Obligations on the same terms as such Indebtedness; and (e) such Indebtedness is
not secured by any Lien on any asset of the Borrower or any Subsidiary.

“Permitted Transferee” means, with respect to a Person, (i) one or more of such
Person’s Family Members, and (ii) any Permitted Entity of such Person.

 

19



--------------------------------------------------------------------------------

“Person” means natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint
stock companies, joint ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and Governmental Authorities.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section, as the prime rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent or any other Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate.

“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the Commitment of such Lender at such time by (b) the
aggregate Commitments of all Lenders at such time; provided that if the
Commitments have terminated or expired, the Pro Rata Share of each Lender shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments.

“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to the Borrower, the Subsidiaries or its or their
securities.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal or refinancing and by an amount equal to
any existing commitments unutilized thereunder; (b) the stated final maturity of
such Refinancing Indebtedness shall not be earlier, and the weighted average
life to maturity of such Refinancing Indebtedness shall not be shorter, than
that of such Original Indebtedness, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the stated final maturity of such Original
Indebtedness (it being understood that acceleration or mandatory repayment,
prepayment, redemption or repurchase of such Indebtedness upon the occurrence of
an event of default, asset sale or a change in control shall not be deemed to
constitute a change in the stated final maturity thereof); (c) such Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, asset sale or a change in control or as
and to the extent such repayment, prepayment,

 

20



--------------------------------------------------------------------------------

redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the date 180 days after the Maturity Date;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness and shall constitute an
obligation of such Subsidiary only to the extent of its obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Obligations, such Refinancing Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

“Register” as defined in Section 2.04(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act, as in effect from time to time.

“Regulation S-K” means Regulation S-K as promulgated by the SEC under the
Securities Act, as in effect from time to time.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.19.

“Requisite Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the aggregate Exposures and
unused Commitments at such time.

 

21



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any Subsidiary and (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower.

“Revolving Facility” means the $5,000,000,000 five-year senior unsecured
revolving facility dated as of February 28, 2012 among the Borrower, the lenders
party thereto and JPMCB, as administrative agent, as amended by Amendment No. 1
thereto dated on or around the Closing Date (“Revolving Facility Amendment
No. 1”) and as may be further amended, amended and restated, supplemented or
otherwise modified from time to time.

“Revolving Facility Amendment No. 1” as defined in the definition of “Revolving
Facility.”

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided that any such arrangement entered into within 270
days after the acquisition of the subject property shall not be deemed to be a
“Sale/Leaseback Transaction”.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., or
any successor to its rating agency business.

“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, (a) the sum of such Credit Party’s debt and other liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Credit Party’s present assets, (b) such Credit Party’s capital is
not unreasonably small in relation to its business as conducted on, or proposed
to be conducted following, such date, (c) such Credit Party has not incurred and
does not intend to incur debts and liabilities (including contingent
liabilities) beyond its ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise); and (d) such Credit Party is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be

 

22



--------------------------------------------------------------------------------

expected to become an actual or matured liability (irrespective of whether such
contingent liabilities meet the criteria for accrual under GAAP).

“Specified Taxes” means Taxes (other than any Tax on the overall net income of
any Lender or any Tax imposed under FATCA) imposed, levied, collected, withheld
or assessed by or within the United States of America or any political
subdivision in or of the United States of America or any other jurisdiction from
or to which a payment is made by or on behalf of any Credit Party or by any
federation or organization of which the United States of America or any such
jurisdiction is a member at the time of payment, but only to the extent that any
change in law after the date hereof (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or after the effective date of the
Assignment Agreement pursuant to which such Lender shall have become a Lender
(in the case of each other Lender) results in an increase in the rate of such
Tax from the rate in effect at the date hereof or at the date of such Assignment
Agreement, as the case may be (provided that in the case of a Lender that shall
have become a Lender pursuant to an Assignment Agreement, Taxes shall be
Specified Taxes only to the extent such Taxes would have been Specified Taxes
with respect to such Lender’s assignor).

“Standard Credit Information” means (a) information concerning the financial
position, results of operations and cash flows of the Borrower and the
Subsidiaries (including the Historical Financial Statements and any financial
statements delivered pursuant to Section 5.01(a) or 5.01(b)), any information
concerning contingent liabilities and any information concerning commitments and
other exposures that would be material to determinations concerning
creditworthiness of the Borrower and the Subsidiaries, (b) any notice,
certificate or other document delivered by the Borrower pursuant to the terms of
this Agreement or any other Credit Document and (c) information concerning
compliance by the Borrower with the terms of this Agreement and the other Credit
Documents (it being understood, for the avoidance of doubt, that the term
“Standard Credit Information” does not include product designs, software and
technology, inventions, trade secrets, know-how or other proprietary information
of a like nature).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by such Person, one or more of the other Subsidiaries of
such Person or a combination thereof; provided that in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interest in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding. Unless otherwise specified, all references
herein to Subsidiaries shall be deemed to refer to Subsidiaries of the Borrower.

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to and a
guarantor under the Guarantee Agreement.

 

23



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided that “Tax on the overall net income” of a Person shall be construed as
a reference to a tax imposed by the jurisdiction in which that Person is
organized or in which that Person’s applicable principal office (and/or, in the
case of a Lender, its lending office) is located or in which that Person
(and/or, in the case of a Lender, its lending office) is deemed to be doing
business on all or part of the net income, profits or gains (whether worldwide,
or only insofar as such income, profits or gains are considered to arise in or
to relate to a particular jurisdiction, or otherwise) of that Person (and/or, in
the case of a Lender, its applicable lending office).

“Terminated Lender” as defined in Section 2.19.

“Transactions” means the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is to be a party, the borrowing of
Loans by the Borrower and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.

“U.S. Lender” as defined in Section 2.16(c).

“wholly-owned”, when used in reference to a Subsidiary of any Person, means any
Subsidiary of such Person all the Equity Interests in which (other than
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law) are owned,
beneficially and of record, by such Person, another wholly-owned Subsidiary of
such Person or any combination thereof.

Section 1.02. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
conformity with GAAP as in effect from time to time; provided that if the
Borrower, by notice to the Administrative Agent, shall request an amendment to
any provision hereof to eliminate the effect of any change occurring after the
Original Closing Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent or the Requisite Lenders, by
notice to the Borrower, shall request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, further
that any obligations relating to a lease that was accounted for by the Borrower
or any of its Subsidiaries in accordance with GAAP as an operating lease as of
the Original Closing Date and any operating lease entered into after the
Original Closing Date by the Borrower or any of its Subsidiaries that would
under GAAP as in effect on the Original Closing Date have been accounted for as
an

 

24



--------------------------------------------------------------------------------

operating lease shall be accounted for as obligations relating to an operating
lease and not as Capital Lease Obligations.

Section 1.03. Pro Forma Calculations. All pro forma computations required to be
made hereunder giving effect to any transaction shall be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computations made
hereunder to determine whether such transaction is permitted to be consummated
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such transaction had occurred on the first
day of the period of four consecutive Fiscal Quarters ending with the most
recent Fiscal Quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such
financial statements, as of December 31, 2011), and, to the extent applicable,
to the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act.

Section 1.04. Interpretation. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. A “breach” of a Credit Document shall
include a violation of any covenant or agreement contained therein or the
inaccuracy of any representation contained therein or in any notice or
certificate delivered in connection therewith. Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, and (d)the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof.

 

25



--------------------------------------------------------------------------------

Section 1.05. Status as Senior Indebtedness. In the event that the Borrower or
any other Credit Party shall at any time issue or have outstanding any Permitted
Subordinated Indebtedness, the Borrower shall take or cause such other Credit
Party to take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Permitted Subordinated Indebtedness and to enable the Lenders to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Permitted
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” under and in respect of any indenture or other agreement or
instrument under which any such Permitted Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Permitted Subordinated Indebtedness in
order that the Lenders may have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Permitted Subordinated Indebtedness.

ARTICLE 2

LOANS

Section 2.01. Loans. (a) Commitments. On not more than two Business Days during
the Commitment Period, subject to the terms and conditions hereof, each Lender
agrees to make Loans to the Borrower in an aggregate principal amount not to
exceed the amount of such Lender’s Commitment. Amounts repaid or prepaid in
respect of the Loans may not be reborrowed.

(b) Borrowing Mechanics. (i) Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders proportionately to
their respective Pro Rata Shares. At the time each Borrowing is made, such
Borrowing shall be in an aggregate minimum amount of $5,000,000 or an integral
multiple of $1,000,000 in excess of that amount; provided that a Base Rate
Borrowing may be in an aggregate amount that is equal to the entire unsused
balance of the aggregate Commitments in effect at such time.

(ii) To request a Borrowing, the Borrower shall deliver to the Administrative
Agent a fully completed and executed Funding Notice (A) in the case of a
Eurodollar Rate Borrowing, not later than 12:00 p.m. (New York City time) three
Business Days before the proposed Funding Date or (B) in the case of a Base Rate
Borrowing, not later than 12:00 p.m. (New York City time) on the proposed
Funding Date. In lieu of delivering a Funding Notice, the Borrower may give the
Administrative Agent telephonic notice by the required time of any proposed
Borrowing; provided that such telephonic notice shall be promptly confirmed in
writing by delivery of a fully completed and executed Funding Notice to the
Administrative Agent on or before the close of business on the date that such
telephonic notice is given. In the event of any discrepancy between the
telephonic notice and the written Funding Notice, the written Funding Notice
shall govern. Promptly upon

 

26



--------------------------------------------------------------------------------

receipt by the Administrative Agent of a Funding Notice in accordance with this
paragraph, the Administrative Agent shall notify each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

(iii) Each Lender shall make the principal amount of each Loan required to be
made by it hereunder on any Funding Date available to the Administrative Agent
not later than (i) 2:00 p.m. (New York City time) on such Funding Date if the
Funding Notice for the applicable Borrowing is delivered less than one Business
Day prior to such Funding Date and (ii) 12:00 p.m. (New York City time) on such
Funding Date if the Funding Notice for the applicable Borrowing is delivered at
least one Business Day prior to the Funding Date, in each case by wire transfer
of same day funds in Dollars to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
specified by the Borrower in the Funding Notice.

Section 2.02. Pro Rata Shares; Availability of Funds. (a) Pro Rata Shares. All
Loans on the occasion of any Borrowing shall be made by the Lenders
proportionately to their respective Pro Rata Shares, it being understood that
(i) no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder and (ii) no
Commitment of any Lender shall be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.

(b) Availability of Funds. Unless the Administrative Agent shall have been
notified by a Lender prior to the applicable Funding Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Loan requested on such Funding Date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such Funding Date and may, in its sole discretion, but shall not be
obligated to, make available to the Borrower a corresponding amount on such
Funding Date. In such event, if a Lender has not in fact made the amount of such
Lender’s Loan requested on such Funding Date available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, (A) at any
time prior to the third Business Day following the date such amount is made
available to the Borrower, the customary rate set by the Administrative Agent
for the correction of errors among banks and (B) thereafter, the Base Rate or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable hereunder to Base Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in the applicable Borrowing. Nothing herein shall be deemed to relieve
any Lender from its obligation to fulfill its Commitment or to prejudice any

 

27



--------------------------------------------------------------------------------

rights which the Administrative Agent, any Lender or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

Section 2.03. Use of Proceeds. The Borrower shall use the proceeds of the Loans
to fund tax withholding and remittance obligations arising upon the vesting and
settlement of restricted stock units in connection with the Borrower’s IPO or to
reimburse the Borrower for paying such tax withholding and remittance
obligations. No portion of the proceeds of any Loan will be used in any manner
that entails a violation of Regulation U or X of the Board of Governors.

Section 2.04. Evidence of Debt; Register; Notes. (a) Lender’s Evidence of Debt.
Each Lender shall maintain records evidencing the Obligations of the Borrower
owing to such Lender, including the principal amount of the Loans made by such
Lender and each repayment and prepayment in respect thereof. Such records
maintained by any Lender shall be conclusive and binding on the Borrower, absent
manifest error; provided that the failure to maintain any such records, or any
error therein, shall not in any manner affect the obligation of the Borrower to
pay any amounts due hereunder in accordance with the terms of this Agreement;
provided further that, in the event of any inconsistency between the records
maintained by any Lender and the records maintained by the Administrative Agent,
the records of the Administrative Agent shall govern.

(b) Register. The Administrative Agent shall maintain at one of its offices
records of the names and addresses of the Lenders, and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding on the
Borrower and each Lender, absent manifest error. The Register shall be available
for inspection by the Borrower or any Lender (with respect to any entry relating
to such Lender’s Commitment or Loans) at any reasonable time and from time to
time upon reasonable prior notice. The Borrower hereby designates the
Administrative Agent to serve as the Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.04 and agrees that, to
the extent the Administrative Agent serves in such capacity, the Administrative
Agent and its Related Parties shall constitute “Indemnitees”.

(c) Notes. Upon request of any Lender that Loans made by it be evidenced by a
promissory note, the Borrower shall prepare, execute and deliver to such Lender
a promissory note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns), which shall be in a form approved by
the Administrative Agent. Each Lender agrees that delivery of any such
promissory notes shall not be a condition precedent to the obligations of such
Lender to make a Loan on any Funding Date.

Section 2.05. Interest on Loans. (a) Subject to Section 2.07, each Loan shall
bear interest on the outstanding principal amount thereof as follows:

(i) in the case of a Base Rate Loan, at the Base Rate plus the Applicable Margin
and

 

28



--------------------------------------------------------------------------------

(ii) in the case of a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any Eurodollar Rate Borrowing, shall be
selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 25 Eurodollar Rate Borrowings outstanding at any
time. In the event the Borrower fails to specify in the applicable Funding
Notice the Type of the requested Borrowing, then the requested Borrowing shall
be made as a Base Rate Borrowing. In the event the Borrower fails to deliver in
accordance with Section 2.06 a Conversion/Continuation Notice with respect to
any Eurodollar Rate Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted into a Base Rate
Borrowing. In the event the Borrower requests the making of, or the conversion
to or continuation of, any Eurodollar Rate Borrowing but fails to specify in the
applicable Funding Notice or Conversion/Continuation Notice the Interest Period
to be applicable thereto, the Borrower shall be deemed to have specified an
Interest Period of one month.

(c) Interest on Loans shall accrue on a daily basis and shall be computed (i) in
the case of Base Rate Loans, on the basis of a year of 365 days (or 366 days in
a leap year) and (ii) in the case of Eurodollar Rate Loans, on the basis of a
year of 360 days, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or the most recent Interest Payment Date with respect to such Loan or,
with respect to a Eurodollar Rate Loan being converted to a Base Rate Loan, the
date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall accrue on such Loan.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan and on the Maturity Date; provided that
(i) in the event of any repayment or prepayment of any Loan (other than a
prepayment of a Base Rate Loan prior to the end of the Commitment Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (ii) in the event of any conversion
of a Eurodollar Rate Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

29



--------------------------------------------------------------------------------

Section 2.06. Conversion/Continuation. (a) Subject to Sections 2.05 and 2.14,
the Borrower shall have the option:

(i) to convert at any time all or any part of any Borrowing from one Type to the
other Type; or

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000.

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.06 in part, such conversion or continuation shall be
allocated ratably, in accordance with the Pro Rata Shares, among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each part
of such Borrowing resulting from such conversion or continuation shall be
considered a separate Borrowing.

(b) To exercise its option pursuant to this Section 2.06, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent no later than 12:00 p.m. (New York City time) no later than
(i) on the proposed conversion date, in the case of a conversion to a Base Rate
Borrowing, or (ii) three Business Days in advance of the proposed
conversion/continuation date, in the case of a conversion to, or a continuation
of, a Eurodollar Rate Borrowing. In lieu of delivering a Conversion/Continuation
Notice, the Borrower may give the Administrative Agent telephonic notice by the
required time of any proposed conversion/continuation; provided that such
telephonic notice shall be promptly confirmed in writing by delivery of a fully
completed and executed Conversion/Continuation Notice to the Administrative
Agent on or before the close of business on the date that such telephonic notice
is given. In the event of any discrepancy between the telephonic notice and the
written Conversion/Continuation Notice, the written Continuation/Conversion
Notice shall govern. A Conversion/Continuation Notice for conversion to, or
continuation of, any Eurodollar Rate Borrowing shall be irrevocable on and after
the Interest Rate Determination Date with respect to the Interest Period
requested, or deemed requested, for such Borrowing, and the Borrower shall be
bound to effect a conversion or continuation in accordance therewith.

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under clause (a), (e) or (f) of Article 7 or, at the request of the Requisite
Lenders, any other Default or Event of Default shall have occurred and is
continuing, then no outstanding Borrowing may be converted to or continued as a
Eurodollar Rate Borrowing.

Section 2.07. Default Interest. If an Event of Default under clause (a), (e) or
(f) of Article 7 or, at the request of the Requisite Lenders, any other Event of
Default

 

30



--------------------------------------------------------------------------------

shall have occurred, then, from and after the date of the occurrence thereof and
for so long as such Event of Default is continuing, the principal amount of all
Loans outstanding and, to the extent permitted by applicable law, all interest
payments thereon and all fees and other amounts owing hereunder shall bear
interest (including post petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws), payable on demand, (a) in
the case of the outstanding principal of any Loan, at a rate that is 1% per
annum in excess of the interest rate otherwise applicable hereunder to such Loan
and (b) in all other cases, at a rate (computed on the basis of a year of 360
days for the actual number of days elapsed) that is 1% per annum in excess of
the interest rate that would be applicable hereunder to a Base Rate Loan.
Payment or acceptance of the increased rates of interest provided for in this
Section 2.07 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

Section 2.08. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a rate
equal to .10% per annum on the daily unused amount of the Commitment of such
Lender from and after the Closing Date to and including the Commitment
Termination Date. All commitment fees shall be calculated on the basis of a year
of 360 days for the actual number of days elapsed. Accrued commitment fees shall
be payable (i) quarterly in arrears during the Commitment Period, on
March 31, June 30, September 30 and December 31, commencing with the first such
date to occur after the Closing Date, (ii) on the Commitment Termination Date
and (iii) in the case of any commitment fees accrued for the account of any
Lender that shall have exercised its right referred to in Section 2.11(b), on
the date the Commitment of such Lender terminates in accordance with such
Section.

(b) The Borrower agrees to pay to the Administrative Agent for the ratable
account of each Lender a funding fee equal to 0.15% of the aggregate principal
amount of the Loans requested by the Borrower and funded on any Funding Date,
which funding fee shall be due and payable on the applicable Funding Date.

Section 2.09. Extension, Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Commitments shall automatically terminate on the
Commitment Termination Date and (ii) the Commitment of each Lender that shall
have exercised its right referred to in Section 2.11(b) shall automatically
terminate as provided in such Section.

(b) The Borrower may, upon not less than three Business Days’ prior written
notice (or telephonic notice promptly confirmed by delivery of written notice)
thereof to the Administrative Agent, at any time terminate in whole or from time
to time permanently reduce in part, without premium or penalty, the Commitments;
provided that any such partial reduction of the Commitments shall be in an
integral multiple of $1,000,000 and not less than $5,000,000. Each such notice
shall be irrevocable and shall specify the effective date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction; provided that a notice of termination or reduction of the Commitments
may state that such notice is conditioned on the occurrence of one or more
events specified therein, in which case

 

31



--------------------------------------------------------------------------------

such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the details thereof. Any partial reduction of
the Commitments pursuant to this paragraph shall reduce the Commitments of the
Lenders ratably, in accordance with the Pro Rata Shares.

(c) The Maturity Date may be extended on up to two occasions, but not more than
once per calendar year, in the manner set forth in this subsection (c) for a
period of one year from the Maturity Date then in effect. If the Borrower wishes
to request an extension of the Maturity Date, the Borrower shall give written
notice to that effect to the Administrative Agent no later than one year prior
to the Maturity Date then in effect, whereupon the Administrative Agent shall
promptly notify each of the Lenders of such request. Each Lender will use its
best efforts to respond to such request, whether affirmatively or negatively, as
it may elect in its sole and absolute discretion, within 20 days of such notice
to the Administrative Agent. Any Lender not responding to such request within
such time period shall be deemed to have responded negatively to such request.
Subject to receipt by the Administrative Agent of counterparts of a duly
executed extension agreement in form satisfactory to the Administrative Agent
and the Borrower (an “Extension Agreement”), the Maturity Date shall be extended
to the first anniversary of the Maturity Date then in effect. The Borrower may
request the Lenders that do not elect to extend the Maturity Date to assign
their Commitments in their entirety to one or more financial institutions
pursuant to Section 9.06, which assignees will agree to extend the Maturity
Date. If any Lender rejects, or is deemed to have rejected, the Borrower’s
request to extend the Maturity Date, then (i) this Agreement shall terminate on
the Maturity Date then in effect with respect to such Lender and (ii) the
Borrower shall pay to such Lender on such Maturity Date any amounts due and
payable to such Lender on such date.

Section 2.10. Repayment of Loans. To the extent not previously paid, all Loans
shall be due and payable on the Maturity Date.

Section 2.11. Prepayments of Loans. (a) Voluntary Prepayments. (i) The Borrower
may, at any time and from time to time, without premium or penalty but subject
to Section 2.14(c), prepay any Borrowing in whole or in part; provided that each
partial voluntary prepayment of any Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.

(ii) To make a voluntary prepayment pursuant to Section 2.11(a)(i), the Borrower
shall notify the Administrative Agent not later than 12:00 p.m. (New York City
time) (A) on the date of prepayment, in the case of prepayment of Base Rate
Borrowings, or (B) at least three Business Days prior to the date of prepayment,
in the case of prepayment of Eurodollar Rate Borrowings. Each such notice shall
specify the prepayment date (which shall be a Business Day) and the principal
amount of each Borrowing or portion thereof to be prepaid, and may be given by
telephone or in writing (and, if given by telephone, shall promptly be confirmed
in writing). Each such notice shall be irrevocable, and the principal amount of
each Borrowing

 

32



--------------------------------------------------------------------------------

specified therein shall become due and payable on the prepayment date specified
therein; provided that, if a notice of voluntary prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the details thereof.

(b) Change in Control Termination/Put Right. Promptly upon any Authorized
Officer of the Borrower obtaining knowledge of the occurrence of a Change in
Control, the Borrower shall deliver to the Administrative Agent and the Lenders
a certificate of an Authorized Officer of the Borrower setting forth the details
thereof and referring to the right of the Lenders under this Section 2.11(b)
(the “Notice of Change in Control”). In the event the Notice of Change in
Control shall have been delivered by the Borrower, each Lender shall have the
right to require that (i) the Commitment, if any, of such Lender terminate in
whole and (ii) the Borrower prepay all outstanding Loans of such Lender, which
right may be exercised by written notice thereof delivered to the Borrower (with
a copy to the Administrative Agent) not later than the 45th day following the
date on which the Notice of Change in Control shall have been delivered by the
Borrower (it being understood that any Lender that shall have failed to exercise
such right as set forth above shall be deemed to have waived such right). In the
event that any Lender shall have exercised such right as set forth above,
(i) the Borrower shall prepay, without premium or penalty but subject to
Section 2.14(c), all the outstanding Loans of such Lender and (ii) the
Commitment of such Lender shall automatically terminate in whole, in each case
on the date that is the 60th day following the date on which the Notice of
Change in Control shall have been delivered by the Borrower.

Section 2.12. General Provisions Regarding Payments. (a) All payments by the
Borrower of principal, interest, fees and other Obligations shall be made in
Dollars in same day funds, without defense, recoupment, setoff or counterclaim
and free of any restriction or condition. All such payments shall be delivered
not later than 3:00 p.m. (New York City time) on the date due to such account as
may be designated by the Administrative Agent for the account of the Persons
entitled thereto; provided that payments made pursuant to Sections 9.02 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any payment received by it hereunder for the account of any
other Person to the appropriate recipient promptly following receipt thereof.

(b) All payments in respect of the principal amount of any Loan (other than a
prepayment of a Base Rate Loan prior to the end of the Commitment Period) shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest then due and payable
before application to principal.

(c) Each repayment or prepayment of a Borrowing hereunder shall be allocated
ratably, in accordance with their respective Pro Rata Shares, among the

 

33



--------------------------------------------------------------------------------

Lenders holding Loans included in the repaid or prepaid Borrowing, it being
understood that this paragraph shall not apply to any prepayment made pursuant
to Section 2.11(b).

(d) Notwithstanding the foregoing provisions hereof, if any Affected Lender
makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar Rate
Loans, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Rate Loans that would have been made by such
Lender or the converted Eurodollar Rate Loans of such Lender shall instead be
applied to repay the Base Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurodollar Rate Loans.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

(f) Any payment hereunder by or on behalf of the Borrower that is not received
by the Administrative Agent in same day funds prior to 3:00 p.m. (New York City
time) on the date due shall be deemed to have been received, for purposes of
computing interest and fees hereunder (including for purposes of determining
applicability of Section 2.07) on the Business Day next succeeding the date of
receipt (or, if later, the Business Day next succeeding the date the funds
received become available funds).

(g) If an Event of Default shall have occurred and the maturity of the Loans
shall have been accelerated pursuant to Article 7, all payments or proceeds
received by the Administrative Agent hereunder in respect of any of the
Obligations shall be applied, first, to the payment of all fees and other
amounts owing to the Administrative Agent (in its capacity as such), and,
second, to the extent of any excess of such payment or proceeds, to the payment
of all other Obligations for the ratable benefit of the Guaranteed Parties
entitled thereto.

Section 2.13. Ratable Sharing. If any Lender shall, whether by voluntary
payment, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents or otherwise or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment in respect of any
principal, interest or commitment fees then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) resulting in such Lender receiving payment of a
greater proportion of the Aggregate Amounts Due to such Lender than the
proportion received by any other Lender in respect of the Aggregate Amounts Due
to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify the Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase (for
cash at face value) participations in the Aggregate Amounts Due to the other
Lenders so that all such payments of Aggregate Amounts Due shall be shared by
all the Lenders ratably in accordance with the Aggregate Amounts Due to them;
provided that, if all or part of such proportionately greater

 

34



--------------------------------------------------------------------------------

payment received by such purchasing Lender is thereafter recovered from such
Lender upon the bankruptcy or reorganization of the Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. The Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, consolidation, set-off or
counterclaim with respect to any and all monies owing by the Borrower to such
holder with respect thereto as fully as if such holder were owed the amount of
the participation held by such holder. The provisions of this Section 2.13 shall
not be construed to apply to (i) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement (including any
payment made by the Borrower to any Lender as a result of such Lender exercising
its right under Section 2.11(b)) or (ii) any payment obtained by any Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or other Obligations owing to it.

Section 2.14. Making or Maintaining Eurodollar Rate Loans. (a) Inability to
Determine Applicable Interest Rate. If, on or prior to any Interest Rate
Determination Date with respect to any Interest Period for any Eurodollar Rate
Borrowing, the Administrative Agent shall have determined (which determination
shall be conclusive and binding on the parties hereto, absent manifest error)
that by reason of circumstances affecting the London interbank market adequate
and fair means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period, then the Administrative Agent shall give prompt notice
(which may be telephonic) thereof to the Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist and (ii) any Funding Notice or Conversion/Continuation Notice given
by the Borrower with respect to the Loans in respect of which such determination
was made shall be ineffective.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto) that the making, maintaining or
continuation of its Eurodollar Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any applicable law (or would
conflict with any treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by facsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). If the
Administrative Agent receives (A) a notice from any Lender pursuant to clause
(i) of the preceding sentence or (B) a notice from Lenders constituting the
Requisite Lenders pursuant to clause (ii) of the preceding sentence, then
(1) the obligation of such Lender (or, in the case of a notice referred to in
clause

 

35



--------------------------------------------------------------------------------

(B) above, the Lenders) to make Loans as, or to convert Loans to, Eurodollar
Rate Loans shall be suspended until such notice shall have been withdrawn by
such Lender (or, in the case of a notice referred to in clause (B) above,
Lenders constituting the Requisite Lenders), (2) to the extent any such notice
relates to a Eurodollar Rate Loan or Loans then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, such Lender
(or, in the case of a notice referred to in clause (B) above, the Lenders) shall
make such Loan or Loans as (or continue such Loan or Loans as or convert such
Loan or Loans to, as the case may be) a Base Rate Loan or Loans, (3) such
Lender’s (or, in the case of a notice referred to in clause (B) above, the
Lenders’) obligation to maintain outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law and (4) the Affected Loans shall automatically convert into Base
Rate Loans on the date of such termination. Notwithstanding the foregoing, to
the extent a determination by an Affected Lender or the Requisite Lenders as
described above relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice, the
Borrower shall have the option, subject to the provisions of Section 2.14(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving written notice (or telephonic notice promptly confirmed in writing) to
the Administrative Agent of such rescission on the date on which the Affected
Lender or the Requisite Lenders give notice of its or their determination as
described above (which notice of rescission the Administrative Agent shall
promptly transmit to the Lenders).

(c) Compensation for Breakage. The Borrower shall compensate each Lender for all
losses, costs, expenses and liabilities that such Lender may sustain in the
event (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice given by the Borrower (other than as a
result of a failure by such Lender to make such Loan in accordance with its
obligations hereunder), (ii) a conversion to or continuation of any Eurodollar
Rate Loan does not occur on a date specified therefor in any
Conversion/Continuation Notice given by the Borrower, (iii) any payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or a
Change in Control), (iv) the conversion of any Eurodollar Rate Loan other than
on the last day of an Interest Period applicable thereto, (v) the assignment of
any Eurodollar Rate Loan other than on the last day of an Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or (vi) a prepayment of any Eurodollar Rate Loan does not occur on
a date specified therefor in any notice of prepayment given by the Borrower.
Such loss, cost, expense or liability to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted Eurodollar Rate that would have been
applicable to such Loan (but not including the Applicable Margin applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (B) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would

 

36



--------------------------------------------------------------------------------

bid were it to bid, at the commencement of such period, for Dollar deposits of a
comparable amount and period from other banks in the London interbank market. To
request compensation under this paragraph, a Lender shall deliver to the
Borrower a certificate setting forth in reasonable detail any amount or amounts
that such Lender is entitled to receive pursuant to this paragraph, which
certificate shall be conclusive and binding absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of any Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.14 and under Section 2.15 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided that each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.14 and under
Section 2.15.

Section 2.15. Increased Costs; Capital Adequacy. (a) Compensation for Increased
Costs and Taxes. Subject to the provisions of Section 2.16 (which shall solely
govern with respect to any Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Credit Party under any Credit
Document), in the event that any Lender shall determine (which determination
shall, absent manifest error, be conclusive and binding upon all parties hereto)
that any Change in Law: (i) subjects such Lender (or its applicable lending
office) to any additional Tax (other than any Tax on the overall net income of
such Lender) with respect to this Agreement or any of the other Credit Documents
or any of its Loans or obligations hereunder or thereunder or any deposits,
reserves, other liabilities or capital attributable thereto; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to Eurodollar
Rate Loans that are reflected in the definition of Adjusted Eurodollar Rate); or
(iii) imposes any other condition (other than with respect to a Tax matter) on
or affecting such Lender (or its applicable lending office) or its obligations
or Loans hereunder or the London interbank market; and the result of any of the
foregoing is to increase the cost to such Lender of agreeing to make, making or
maintaining any Eurodollar Rate Loan hereunder or to reduce any amount received
or receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, the Borrower shall promptly pay to such Lender,
upon receipt of the statement referred to in the

 

37



--------------------------------------------------------------------------------

next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to the Borrower (with a copy to
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.15(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error. Such statement shall be in reasonable
detail and shall certify that the claim for additional amounts referred to
therein is generally consistent with such Lender’s treatment of similarly
situated customers of such Lender whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such payment,
but such Lender shall not be required to disclose any confidential or
proprietary information therein. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b) Capital Adequacy Adjustment. If any Lender determines that a Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or other obligations hereunder with respect to the Loans to
a level below that which such Lender or such controlling corporation could have
achieved but for such adoption, effectiveness, phase in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling corporation with regard to capital adequacy and liquidity), then
from time to time, within 10 Business Days after receipt by the Borrower from
such Lender of the statement referred to in the next sentence, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling corporation for such reduction. Such Lender
shall deliver to the Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.16(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. Such statement shall be in reasonable detail and shall certify
that the claim for additional amounts referred to therein is generally
consistent with such Lender’s treatment of similarly situated customers of such
Lender whose transactions with such Lender are similarly affected by the change
in circumstances giving rise to such payment, but such Lender shall not be
required to disclose any confidential or proprietary information therein.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower

 

38



--------------------------------------------------------------------------------

shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.16. Taxes; Withholding, Etc. (a) Payments to Be Free and Clear. All
sums payable by or on account of any obligation of any Credit Party hereunder or
under the other Credit Documents, which sums are paid by any Credit Party or the
Administrative Agent shall (except to the extent required by law) be paid free
and clear of, and without any deduction or withholding on account of, any Tax.

(b) Withholding of Taxes. If any Credit Party or the Administrative Agent is
required by law to make any deduction or withholding on account of any Specified
Tax from any sum paid or payable by any Credit Party to the Administrative Agent
or any Lender under any of the Credit Documents: (i) the Borrower shall notify
the Administrative Agent of any such requirement or any change in any such
requirement as soon as the Borrower becomes aware of it; (ii) the applicable
Credit Party or the Administrative Agent, as the case may be, shall pay any such
Tax before the date on which penalties attach thereto; (iii) the sum payable by
such Credit Party in respect of which the relevant deduction or withholding is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction or withholding (including any deduction or withholding
of Specified Taxes applicable to additional sums payable under this
Section 2.16), the Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction or withholding been required or made; and (iv) within 30 days
after the due date of payment of any Tax which it is required to deduct or
withhold, the Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority; provided that no such additional amount under clause
(iii) above shall be required to be paid to any Lender (other than a Lender that
becomes a Lender pursuant to Section 2.19) except to the extent that any change
after the date hereof (in the case of each Lender listed on the signature pages
hereof on the Closing Date), or after the effective date of the Assignment
Agreement pursuant to which such Lender became a Lender (in the case of each
other Lender), in any such requirement for a deduction or withholding as is
mentioned therein shall result in an increase in the rate of such deduction or
withholding from that in effect at the date hereof or at the date of such
Assignment Agreement, as the case may be, in respect of payments to such Lender;
provided further that a Lender that shall have become a Lender pursuant to an
Assignment Agreement shall be entitled to receive only such additional amounts
as such Lender’s assignor would have been entitled to receive pursuant to this
Section 2.16(b). For purposes of this Agreement, FATCA shall be deemed to be in
effect as of the date of this Agreement.

(c) Evidence of Exemption from U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the

 

39



--------------------------------------------------------------------------------

Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to the Administrative Agent for transmission to the Borrower, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (each in the reasonable exercise of its
discretion), (i) two original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor forms), properly completed
and duly executed by such Lender, and such other documentation required under
the Internal Revenue Code and reasonably requested by the Borrower to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of interest under
any of the Credit Documents, or (ii) if such Lender is not a “bank” or other
Person described in Section 881(c)(3) of the Internal Revenue Code, a
Certificate re Non-Bank Status together with two original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by the Borrower to establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents. Each Lender
that is a United States person (as such term is defined in Section 7701(a)(30)
of the Internal Revenue Code) for United States federal income tax purposes (a
“U.S. Lender”) shall deliver to the Administrative Agent and the Borrower on or
prior to the Closing Date (or, if later, on or prior to the date on which such
Lender becomes a party to this Agreement) two original copies of Internal
Revenue Service Form W-9 (or any successor form), properly completed and duly
executed by such Lender, certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding tax. Each Lender required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section 2.16(c) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
the Administrative Agent for transmission to the Borrower two new original
copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY (or, in
each case, any successor form), or a Certificate re Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
as the case may be, properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by the Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Credit Documents, or notify the
Administrative Agent and the Borrower of its inability to deliver any such
forms, certificates or other evidence. No Credit Party shall be required to pay
any additional amount pursuant to Section 2.16(b)(iii) or any indemnity payment
pursuant to Section 2.16(d) to any Lender if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in the
first two sentences of this Section 2.16(c) or (2) solely

 

40



--------------------------------------------------------------------------------

with respect to Non-US Lenders, to notify the Administrative Agent and the
Borrower of its inability to deliver any such forms, certificates or other
evidence, as the case may be; provided that if such Lender shall have satisfied
the requirements of the first sentence of this Section 2.16(c) on the Closing
Date or on the date of the Assignment Agreement pursuant to which it became a
Lender, as applicable, nothing in this sentence of Section 2.16(c) shall relieve
any Credit Party of its obligation to pay any additional amounts pursuant to
Section 2.16(b)(iii) or indemnity payments pursuant to Section 2.16(d) in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to deduction or
withholding as described herein. If a payment made to a Lender under this
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Credit Parties or
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Credit Parties or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Credit Parties or the Administrative
Agent as may be necessary for the Credit Parties or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(c), “FATCA” shall include any statutory amendments
made to FATCA after the date of this Agreement. Notwithstanding the foregoing,
no Lender shall be required to deliver any form referred to in this paragraph on
the Closing Date if it shall already have delivered such form pursuant to the
Original Credit Agreement and the form so delivered shall remain in effect.

(d) Indemnification. The applicable Credit Party shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Specified Tax paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of such Credit Party hereunder or under the
other Credit Documents (including any Specified Tax imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Specified Tax was correctly or legally imposed or asserted by the
relevant taxing or other authority. A certificate as to the amount of such
payment or liability delivered to such Credit Party by a Lender or the
Administrative Agent on its own behalf or on behalf of a Lender shall be
conclusive absent manifest error.

(e) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its reasonable sole discretion, that it has received a refund of
any Taxes as to which it has been indemnified by any Credit Party or with
respect to

 

41



--------------------------------------------------------------------------------

which any Credit Party has paid additional amounts pursuant to
Section 2.16(b)(iii), it shall pay over such refund to the applicable Credit
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by such Credit Party under Section 2.16(b)(iii) or 2.16(d), as applicable,
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender related to receipt of the
refund and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Credit
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Credit Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 2.16(e) shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Credit Party or any
other Person.

Section 2.17. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15 or 2.16, it
will, to the extent not inconsistent with the internal policies of such Lender
and any applicable legal or regulatory restrictions, use reasonable efforts to
(a) make, issue, fund or maintain its Commitments or Loans, including any
Affected Loans, through another office of such Lender or (b) take such other
measures as such Lender may deem reasonable (including the provision to the
Borrower and the Administrative Agent of properly completed and executed
documentation or Tax forms), if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.15 or 2.16 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of its Commitments or Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Commitments, Loans or the interests of such Lender;
provided that such Lender will not be obligated to utilize such other office
pursuant to this Section 2.17 unless the Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
the Borrower pursuant to this Section 2.17 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive absent manifest
error.

Section 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Administrative Agent (which notice may
be given only upon the Administrative Agent becoming aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the

 

42



--------------------------------------------------------------------------------

Borrower or the Requisite Lenders), the following provisions shall apply for so
long as any such Lender is a Defaulting Lender:

(a) the Commitment of each Defaulting Lender shall be disregarded in determining
whether the Requisite Lenders shall have taken any action hereunder or under any
other Credit Document (including any consent to any waiver, amendment or other
modification pursuant to Section 9.05); provided that (x) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender;

(b) no commitment fee shall accrue on the unused amount of the Commitment of any
Defaulting Lender pursuant to Section 2.08; and

(c) any amount payable to or for the account of any Defaulting Lender in its
capacity as a Lender hereunder (whether on account of principal, interest, fees
or otherwise) may, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and be applied, at
such time or times as may be determined by the Administrative Agent, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder.

Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not be required to, but may in its sole discretion, ascertain or
inquire as to whether any Lender shall have become, or shall have ceased to be,
a Defaulting Lender, and shall not be required to give any notice or take any
other action inconsistent with any determination made by it as to whether any
Lender is a Defaulting Lender.

Section 2.19. Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.15 or 2.16, (ii) the circumstances which have caused such Lender to be
an Affected Lender or which entitle such Lender to receive such payments shall
remain in effect and (iii) such Lender shall fail to withdraw such notice within
five Business Days after the Borrower’s request for such withdrawal; (b) any
Lender shall become a Defaulting Lender; or (c) in connection with any proposed
waiver, amendment or other modification of any Credit Document, or any consent
to any departure by any Credit Party therefrom, of the type referred to in
Section 9.05(b), the consent of the Requisite Lenders shall have been obtained
but the consent of one or more of such other Lenders (each, a “Non-Consenting
Lender”) whose consent is required but shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender or Non-Consenting
Lender (each, a “Terminated Lender”), the Borrower may, by giving written notice
to the Administrative Agent and any Terminated Lender of its election to do so,
elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its Commitment and its outstanding Loans, if any,
in full to one or more Eligible Assignees (each, a

 

43



--------------------------------------------------------------------------------

“Replacement Lender”) in accordance with the provisions of Section 9.06 and the
Borrower shall pay the fees, if any, payable under such Section in connection
with any such assignment; provided that (i) on the date of such assignment, the
Replacement Lender shall pay to the Terminated Lender an amount equal to the sum
of (A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of such Terminated Lender and (B) an amount equal to all
accrued, but theretofore unpaid commitment fees, if any, owing to such
Terminated Lender pursuant to Section 2.08; (ii) on the date of such assignment,
the Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.14(c), 2.15 or 2.16; and (iii) in the event such Terminated Lender is
a Non-Consenting Lender, such Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender. If the Borrower exercises its option hereunder to cause
an assignment by any Terminated Lender, such Terminated Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with
Section 9.06. In the event that a Terminated Lender does not comply with the
requirements of the immediately preceding sentence within one Business Day after
receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 9.06 on
behalf of such Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 9.06.

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.01. Closing Date. The amendment and restatement of the Original Credit
Agreement, and the termination of the “Commitment” of each Exiting Lender
thereunder, shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 9.05):

(a) Credit Documents. The Administrative Agent shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile or electronic image scan transmission) that such party has
signed a counterpart of this Agreement.

(b) Organizational Documents; Incumbency. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent may
reasonably request relating to the organization, existence and good standing of
each Credit Party, the authorization of the Transactions, the incumbency and
specimen signature of each officer executing on behalf of any Credit Party any
Credit Document and any other legal matters relating to the Credit Parties, the
Credit Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

44



--------------------------------------------------------------------------------

(c) Opinions of Counsel to Credit Parties. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Closing Date) of Davis Polk & Wardwell LLP, counsel
for the Credit Parties, and/or internal counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.

(d) Fees. The Administrative Agent, the Arrangers, the Lenders and the Exiting
Lenders shall have received or shall simultaneously receive all fees and other
amounts due and payable or accrued for their accounts on or prior to the Closing
Date under or in connection with this Agreement and the Original Credit
Agreement.

(e) Guarantee Requirement. The Guarantee Requirement shall have been satisfied.

(f) Closing Date Certificate. The Administrative Agent shall have received a
fully executed Closing Date Certificate.

(g) PATRIOT Act Information. At least five days prior to the Closing Date, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act (provided that such
documentation and other information shall have been requested by the Lenders at
least ten days in advance of the Closing Date).

(h) Amendment of Revolving Facility. The Lenders that are parties to the
Revolving Facility, comprising the “Requisite Lenders” as defined therein,
hereby consent to Revolving Facility Amendment No. 1 pursuant to Section 9.05
thereof.

Section 3.02. Each Funding Date. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction (or waiver in
accordance with Section 9.05) of the following conditions:

(a) Funding Notice. The Administrative Agent shall have received a fully
completed and executed Funding Notice in accordance with Section 2.01(b).

(b) Absence of Bankruptcy Default. At the time of the applicable Borrowing, no
Default or Event of Default under clause (e) or (f) of Article 7 shall have
occurred and be continuing.

Each Borrowing hereunder shall be deemed to constitute a representation and
warranty by the Borrower on the applicable Funding Date as to the matters
specified in Section 3.02(b).

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and, in the case of the Lenders, to make the Loans hereunder, the

 

45



--------------------------------------------------------------------------------

Borrower represents and warrants to each Lender that the following statements
are true and correct:

Section 4.01. Organization; Power and Authority; Qualification. The Borrower and
each Material Subsidiary (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, (b) has all
requisite power and authority to own and operate its properties and to carry on
its business as now conducted and as proposed to be conducted and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located or where such qualification is necessary to carry out its
business and operations, except in jurisdictions where the failure to be so
qualified or in good standing, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

Section 4.02. Equity Interests and Ownership. Schedule 4.02 sets forth, as of
the Closing Date, the name and jurisdiction of organization of, and the
percentage of each class of Equity Interests owned by the Borrower or any
Subsidiary in, (a) each Subsidiary and (b) each joint venture in which the
Borrower or any Subsidiary owns any Equity Interests, and identifies each
Subsidiary Guarantor.

Section 4.03. Due Authorization. The Transactions to be entered into by each
Credit Party are within such Credit Party’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder or other equityholder action of
each Credit Party.

Section 4.04. No Conflict. The Transactions do not (a) violate any applicable
law, including any order of any Governmental Authority, (b) violate the
Organizational Documents of the Borrower or any Subsidiary, (c) violate or
result (alone or with notice or lapse of time, or both) in a default under any
Contractual Obligation of the Borrower or any Subsidiary, or give rise to a
right thereunder to require any payment, repurchase or redemption to be made by
the Borrower or any Subsidiary, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, or (d) except for any Liens created under the Credit
Documents, result in the creation or imposition of any material Lien on any
material assets of the Borrower or any Subsidiary (except, in the case of each
of the foregoing clauses (a) through (d), insofar as any such violation, default
or other matter causing the representations in such clauses to be inaccurate
would not reasonably be expected to have a Material Adverse Effect.

Section 4.05. Governmental Approvals. The Transactions do not require any
registration with, consent or approval of, or notice to, or any other action by
any Governmental Authority, except such as have been obtained and are in full
force and effect, except insofar as the inaccuracy of such representation would
not reasonably be expected to have a Material Adverse Effect.

Section 4.06. Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforceability may be
limited by

 

46



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

Section 4.07. Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the consolidated financial position of the Persons described therein as of the
dates indicated and the consolidated results of their operations and their cash
flows for the periods indicated, subject, in the case of any such unaudited
financial statements, to changes resulting from audit and normal year end
adjustments. As of the Closing Date, neither the Borrower nor any Subsidiary has
any contingent liability, long term lease, unusual forward or long term
commitment or unrealized loss that, in each case, is material to the business,
operations, assets or financial condition of the Borrower and the Subsidiaries,
taken as a whole, and is not reflected in the Historical Financial Statements or
the notes thereto.

Section 4.08. No Material Adverse Effect. Since December 31, 2011, there has
been no event or condition that has had or would reasonably be expected to have
a Material Adverse Effect.

Section 4.09. Adverse Proceedings. There are no Adverse Proceedings that
(a) individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect or (b) in any manner question the validity or
enforceability of any Credit Document or seek to recover any damages or obtain
any relief as a result of the Transactions.

Section 4.10. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a) any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto in conformity with GAAP or (b) to the
extent the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

Section 4.11. Properties. (a) Title. The Borrower and each Subsidiary has
(i) good, sufficient and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property, other than Intellectual Property) and (iii) good
title to (in the case of all other personal property, other than Intellectual
Property) all its material properties reflected in the Historical Financial
Statements or, after the first delivery thereof, in the financial statements
most recently delivered pursuant to Section 5.01(a) or 5.01(b), except for
(A) assets disposed of since the date of such financial statements in the
ordinary course of business or as otherwise permitted by this Agreement and
(B) defects in title that do not interfere with the ability of the Borrower and
the Subsidiaries to conduct their business, taken as a whole, in all material
respects as currently conducted.

(b) Intellectual Property. The Borrower and each Subsidiary owns, has valid
licensed rights or is licensed to use, all Intellectual Property material to its

 

47



--------------------------------------------------------------------------------

business, and the use thereof by the Borrower and the Subsidiaries has not been
determined by a final, non-appealable judgment of a court of competent
jurisdiction to infringe upon the rights of any other Person, except for any
such failures to own or be licensed or infringements that, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

Section 4.12. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any Subsidiary (a) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
Governmental Authorization required under any Environmental Law, (b) has become
subject to any Environmental Liability, (c) has received notice of any claim
with respect to any Environmental Liability or (d) knows of any basis for any
Environmental Liability.

Section 4.13. Compliance with Laws and Contractual Obligations. The Borrower and
each Subsidiary is in compliance with all laws (including the Foreign Corrupt
Practices Act), including all orders of Governmental Authorities (including the
Office of Foreign Assets Control), applicable to it or its property and all of
its Contractual Obligations, and no condition or circumstance exists that, with
the giving of notice or the lapse of time or both, would reasonably be expected
to result in a failure to comply with any the foregoing, in each case except
where such failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

Section 4.14. Governmental Regulation. None of the Credit Parties is required to
register as an “investment company” under the Investment Company Act of 1940.

Section 4.15. Margin Stock. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Loan will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of the margin rules.

Section 4.16. Employee Benefit Plans. Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (a) each of the Borrower, the Subsidiaries and its and
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and has performed all its obligations under each Employee
Benefit Plan, (b) each Employee Benefit Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter (or opinion letter issued to a prototype type sponsor) from
the Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status, (c) the present value of the aggregate benefit liabilities
under each Pension Plan sponsored, maintained or contributed to by the Borrower,

 

48



--------------------------------------------------------------------------------

any Subsidiary or any of its or their ERISA Affiliates (determined as of the end
of the most recent plan year on the basis of the actuarial assumptions specified
for funding purposes in the most recent actuarial valuation for such Pension
Plan), did not exceed the aggregate current value of the assets of such Pension
Plan and (d) as of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of the
Borrower, the Subsidiaries and its and their respective ERISA Affiliates for a
complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero. No liability to the PBGC (other
than required premium payments), the Internal Revenue Service, any Employee
Benefit Plan or any trust established under Title IV of ERISA that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect has been incurred by the Borrower, any Subsidiary or any of its or their
ERISA Affiliates. No ERISA Event has occurred that would reasonably be expected
to have a Material Adverse Effect.

Section 4.17. Solvency. The Credit Parties, taken as a whole, are on the Closing
Date, before and after the consummation of the Transactions to occur on the
Closing Date, Solvent.

Section 4.18. Disclosure. No document or certificate furnished to the
Administrative Agent or any Lender by or on behalf of the Borrower or any
Subsidiary in connection with the consummation of the Transactions on the
Closing Date contains any untrue statement of a material fact or omits to state
a material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which they were made, except
insofar as the inaccuracy of the foregoing representation would not reasonably
be expected to have, or constitute a failure to disclose, a Material Adverse
Effect.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements; Reports and Notices. The Borrower will
deliver to the Administrative Agent and, upon any Lender’s specific request, to
such Lender:

(a) Quarterly Financial Statements. Within 60 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, the consolidated balance sheet
of the Borrower and the Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of operations of the Borrower and the
Subsidiaries for such Fiscal Quarter and the related consolidated statements of
operations and cash flows for the period from the beginning of the then current
Fiscal Year to the end of

 

49



--------------------------------------------------------------------------------

such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, together with a
Financial Officer Certification with respect thereto.

(b) Audited Annual Financial Statements. Within 120 days after the end of each
Fiscal Year, the consolidated balance sheets of the Borrower and the
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of operations, shareholders’ equity and cash flows of the Borrower
and the Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year,
together with a report thereon of Ernst & Young LLP or other independent
registered public accounting firm of recognized national standing selected by
the Borrower and reasonably satisfactory to the Administrative Agent (it being
agreed that Deloitte & Touche LLP, KPMG LLP or PricewaterhouseCoopers LLP, or
any successor to the audit business of any of the foregoing, is satisfactory and
acceptable to the Administrative Agent) (which report shall be unqualified as to
going concern and scope of audit and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and the Subsidiaries as at the dates
indicated and the consolidated results of their operations and their cash flows
for the periods indicated in conformity with GAAP applied on a basis consistent
with prior years (except as otherwise disclosed in such financial statements)
and that the examination by such accounting firm in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards).

(c) Compliance Certificate. Together with each delivery of consolidated
financial statements of the Borrower and the Subsidiaries pursuant to
Section 5.01(a) or 5.01(b), a completed Compliance Certificate signed by an
Authorized Officer of the Borrower, which include (i) a certification as to
whether a Default or an Event of Default has occurred and, if a Default or an
Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) a certification that
all notices and certificates required to be provided under Sections 5.01(d),
5.01(e), and 5.07 have been provided and (iii) a reasonably detailed calculation
of the aggregate amount of Capital Lease Obligations, and other Indebtedness
outstanding under Section 6.01(d) or 6.01(h) as of the last day of the most
recent Fiscal Quarter covered by such financial statements (or, if reasonably
available, as of a recent date prior to the date of delivery of such
certificate).

(d) Notice of Default or Change in Control. Promptly after any Authorized
Officer of the Borrower obtains actual knowledge of (A) the occurrence of, or
receipt by the Borrower of any notice claiming the occurrence of any event or
condition that constitutes, any Default or Event of Default, or (B) the
occurrence of, or receipt by the Borrower of any notice claiming the occurrence
of, a Change in Control, a certificate of an Authorized Officer of the Borrower
setting forth the details of any such event or condition requiring such notice
and any action the Borrower has taken, is taking or proposes to take with
respect thereto.

(e) ERISA. Promptly upon any Authorized Officer of the Borrower obtaining
knowledge of the occurrence of any ERISA Event that, alone or together

 

50



--------------------------------------------------------------------------------

with any other ERISA Events that have occurred and not been remedied or
otherwise eliminated, would reasonably be expected to result in liability of the
Borrower and the Subsidiaries in an aggregate amount that would reasonably be
expected to have a Material Adverse Effect, a written notice specifying the
nature thereof, what action the Borrower, any Subsidiary or any of its or their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto.

(f) Filed Information. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be.

(g) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Credit Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on the Platform to which the Lenders have been granted
access or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

Section 5.02. Existence. The Borrower will at all times preserve and keep in
full force and effect its existence; provided that the foregoing shall not
prohibit any merger or consolidation permitted under Section 6.03.

Section 5.03. Payment of Taxes. The Borrower and each Material Subsidiary will
pay its Tax liabilities before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in conformity with GAAP or
(b) the failure to make such payment would not reasonably be expected to have a
Material Adverse Effect.

Section 5.04. Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition in all material respects, ordinary wear and tear and
obsolescence excepted, all material tangible properties material to the conduct
of the business of the Borrower and the Subsidiaries taken as a whole, except
where such failure to maintain or cause to be maintained would not reasonably be
expected to result in a Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

Section 5.05. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.

Section 5.06. Books and Records; Inspections. The Borrower will, and will cause
each of the Material Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity in all material respects
with GAAP and applicable law shall be made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of the Material Subsidiaries to, permit the Administrative Agent or, if an Event
of Default shall have occurred and is continuing, any Lender (or their
authorized representatives) to visit and inspect any of the properties of the
Borrower and any Material Subsidiary, to inspect its and their financial and
accounting records and to discuss its and their business, operations, assets,
liabilities (including contingent liabilities) and financial condition with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested; provided that, unless an Event of Default shall
have occurred and be continuing, no more than one such visit and inspection may
be made during any calendar year (it being understood and agreed that the
Administrative Agent and, if applicable, the Lenders shall seek to coordinate
among themselves with a view to attending or participating in one and the same
visit and inspection).

Section 5.07. Subsidiary Guarantors. If the Guarantee Requirement shall cease to
be satisfied at any time, the Borrower will, as promptly as practicable, and in
any event within 30 days after an Authorized Officer of the Borrower obtains
actual knowledge thereof (or such longer period as the Administrative Agent may
agree to in writing), notify the Administrative Agent thereof and cause the
Guarantee Requirement to be satisfied. Without limiting the foregoing, if any
wholly-owned Material Domestic Subsidiary is formed or acquired after the
Closing Date (or if any Domestic Subsidiary becomes a wholly-owned Material
Domestic Subsidiary after the Closing Date), the Borrower will, as promptly as
practicable, and in any event within 30 days (or such longer period as the
Administrative Agent may agree to in writing), notify the Administrative Agent
thereof and cause the Guarantee Requirement to be satisfied with respect to such
wholly-owned Material Domestic Subsidiary.

ARTICLE 6

NEGATIVE COVENANTS

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

52



--------------------------------------------------------------------------------

Section 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created under (i) the Credit Documents and (ii) the Revolving
Facility;

(b) Indebtedness of the Borrower or any Subsidiary owing to the Borrower or any
other Subsidiary; provided that (i) such Indebtedness shall not have been
transferred to any Person other than the Borrower or any Subsidiary and (ii) any
such Indebtedness owing by any Credit Party to a Subsidiary that is not a Credit
Party shall be subordinated to the Obligations on terms customary for
intercompany subordinated Indebtedness, as reasonably determined by the
Administrative Agent;

(c) Guarantees by the Borrower or any Subsidiary of any Indebtedness of the
Borrower or any other Subsidiary, other than (i) Guarantees of Permitted
Subordinated Indebtedness if such Guarantees are not permitted by the definition
of the term “Permitted Subordinated Indebtedness” and (ii) Guarantees of
Indebtedness referred to in clause (e) below if such Guarantees are not
permitted by such clause;

(d)(i) Capital Lease Obligations, (ii) Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets or
assumed in connection with the acquisition of any such assets, and
(iii) Refinancing Indebtedness in respect of any such other Indebtedness
incurred pursuant to clause (i) or (ii); provided that (A) the aggregate amount
of Sale/Leaseback Transactions and Refinancing Indebtedness in respect thereof
shall not exceed $750,000,000 and (B) the aggregate amount of Indebtedness
incurred in reliance on this subsection (d) shall not exceed $3,000,000,000 at
any time outstanding (exclusive of the amount of the Capital Lease Obligations
in respect of the Borrower’s headquarters complex and any Refinancing
Indebtedness in respect thereof) and (C) in the case of any Indebtedness
referred to in clause (ii) above, such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets;

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the Original Closing Date, and
Refinancing Indebtedness in respect thereof; provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e) shall
not exceed $500,000,000 at any time outstanding;

(f) Indebtedness owed in respect of overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearing-house transfers of funds;

 

53



--------------------------------------------------------------------------------

(g) Permitted Subordinated Indebtedness; and

(h) other Indebtedness of the Borrower or any Subsidiary; provided that the
aggregate principal amount of such Indebtedness, together with the aggregate
principal amount of Indebtedness referred to in Sections 6.01(a), 6.01(d) and
6.01(e), shall not exceed $10,000,000,000 at any time outstanding.

Section 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:

(a) Liens created under the Credit Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Borrower or any Subsidiary existing on the
Original Closing Date and set forth on Schedule 6.02; provided that (i) such
Lien shall not apply to any other asset of the Borrower or any Subsidiary and
(ii) such Lien shall secure only those obligations that it secures on the
Original Closing Date and any extensions, renewals and refinancings thereof that
do not increase the outstanding principal amount thereof except by an amount
equal to unpaid accrued interest and premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal or refinancing and by an amount equal to any existing
commitments unutilized thereunder and, in the case of any such obligations
constituting Indebtedness, that are permitted under Section 6.01 as Refinancing
Indebtedness in respect thereof;

(d) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the Original Closing Date prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary,
(ii) such Lien shall not apply to any other asset of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof except by
an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal or refinancing and by an amount equal to
any existing commitments unutilized thereunder and, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.01 as
Refinancing Indebtedness in respect thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.01(d), and obligations relating thereto not
constituting Indebtedness, and (ii) such Liens shall not apply to any other
asset of the Borrower or any Subsidiary;

 

54



--------------------------------------------------------------------------------

(f) other Liens on fixed or capital assets (but not on any Intellectual
Property, accounts receivable or other intangible assets); provided that such
Liens secure only Indebtedness permitted by Section 6.01(h) in an aggregate
principal amount not exceeding $350,000,000 at any time outstanding and
obligations relating thereto not constituting Indebtedness;

(g) Liens on assets of any Non-US Subsidiary in favor of the Borrower or any
Subsidiary of the Borrower; and

(h) other Liens securing Indebtedness or other obligations outstanding in an
aggregate amount not to exceed $100,000,000.

Section 6.03. Fundamental Changes; Asset Transfers. (a) The Borrower will not
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve; provided that, if
at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, the Borrower may merge
or consolidate with or into any Person in a transaction in which the surviving
entity is (i) the Borrower or (ii) a corporation organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia, which corporation shall expressly assume, by a written instrument in
form and substance reasonably satisfactory to the Administrative Agent, all the
obligations of the Borrower under the Credit Documents.

(b) The Borrower will not, and will not permit any Subsidiary to, sell,
transfer, lease, license or otherwise dispose of, in one transaction or a series
of transactions, (i) assets representing all or substantially all the assets of
the Borrower and the Subsidiaries taken as a whole (other than to the Borrower
or one or more Subsidiaries), (ii) assets representing all or substantially all
the assets of the Borrower and the Domestic Subsidiaries taken as a whole (other
than to the Borrower or one or more Subsidiary Guarantors), (iii) Intellectual
Property material to the conduct of business of the Borrower and the
Subsidiaries taken as a whole (other than (A) grants of outbound licenses of
such Intellectual Property that are either (1) non-exclusive or (2) exclusive
for limited purposes, and that in either case do not materially detract from the
value of the affected asset in the hands of the Borrower and the Subsidiaries,
or interfere with the ordinary conduct of business of the Borrower and the
Subsidiaries taken as a whole, or require the Borrower or any Subsidiary to
obtain any license of or other right to use such Intellectual Property from the
licensee in order to continue to conduct such business, (B) in connection with
the extension of the business or operations of the Borrower and the Subsidiaries
into any foreign country in which their business and operations on the Original
Closing Date are not material to the business and operations of the Borrower and
the Subsidiaries taken as a whole, grants of outbound licenses of such
Intellectual Property that are exclusive with respect to such country and
(C) grants to one or more Foreign Subsidiaries for international tax planning
purposes of outbound licenses of such Intellectual Property that are exclusive
with respect to one or more foreign countries, provided that (x) each such
Foreign Subsidiary shall be a wholly-owned Subsidiary, (y) neither any such
Foreign Subsidiary nor any other Subsidiary that is not a Subsidiary Guarantor
and that owns directly or indirectly any Equity Interest in any such Foreign

 

55



--------------------------------------------------------------------------------

Subsidiary shall be liable for (and the Borrower agrees that no such Subsidiary
shall, after the grant of any such license, create, incur, assume or permit to
exist) any Indebtedness (other than (1) such license if it is deemed to be a
Capital Lease Obligation or (2) Indebtedness permitted by Section 6.01(b),
provided that Indebtedness owed to Disqualified Subsidiary Lenders by all such
Subsidiaries shall not at any time exceed $500,000,000 in the aggregate; or
(3) Indebtedness permitted by Section 6.01(f)) and (z) such licenses do not
materially detract from the value of the affected asset or interfere with the
ordinary conduct of business of the Borrower and the Subsidiaries taken as a
whole), and (iv) any income or revenues (including accounts receivable) or
rights in respect of any thereof (other than (A) the sale or discount of
accounts receivable more than 90 days overdue in connection with the collection
or compromise thereof (but not as part of a securitization or other financing
transaction), (B) the sale of accounts receivable or the transfer of any income
or revenues by the Borrower and the Subsidiaries to the Credit Parties or by the
Subsidiaries that are not Credit Parties to the Borrower and the Subsidiaries
and (C) the sale of accounts receivable or the transfer of any income or
revenues by the Borrower or its Subsidiaries as part of the sale of a Subsidiary
or line of business not otherwise prohibited hereby).

Section 6.04. Hedge Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Hedge Agreement, except Hedge Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (but in no event for speculative or trading purposes).

Section 6.05. Restricted Junior Payments. The Borrower will not, and will not
permit any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Junior Payment, or incur any obligation (contingent
or otherwise) to do so, except that (a) the Borrower or any Subsidiary may
declare and pay dividends, and make other distributions, with respect to its
Equity Interests payable solely in additional Equity Interests, (b) any
Subsidiary may declare and pay dividends or make other distributions with
respect to its Equity Interests ratably to the holders of such Equity Interests,
(c) the Borrower and its Subsidiaries may make Restricted Junior Payments, not
exceeding $100,000,000 in the aggregate for any Fiscal Year, (d) the Borrower
may redeem or otherwise cancel Equity Interests or rights in respect thereof
granted to directors, officers, employees or other providers of services to the
Borrower and the Subsidiaries in an amount required to satisfy tax withholding
obligations related to the vesting, settlement or exercise of such Equity
Interests or rights, and may issue common Equity Interests to settle rights in
respect of Equity Interests, and (e) the Borrower may make additional cash
Restricted Junior Payments so long as at the time of and after giving effect to
each such Restricted Junior Payment, (i) no Default or Event of Default shall
have occurred and be continuing and (ii) the sum of the amount such Restricted
Junior Payment and the aggregate amount of all prior Restricted Junior Payments
made in reliance on this clause (e) shall not exceed 50% of the Borrower’s
aggregate Consolidated Net Income for all completed Fiscal Years for which the
financial statements required by Section 5.01(b) shall have been delivered,
commencing with the Fiscal Year ending December 31, 2012, taken as a single
accounting period and (iii) the Borrower shall have delivered to the
Administrative Agent a certificate of the chief financial officer

 

56



--------------------------------------------------------------------------------

of the Borrower demonstrating compliance with clauses (i) and (ii) above,
together with, in the case of clause (ii), reasonably detailed calculations in
support thereof.

Section 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than those that would prevail in
arm’s-length transactions with unrelated third parties, (b) transactions between
or among the Borrower and the Subsidiaries, (c) any Restricted Junior Payment
permitted by Section 6.05, (d) issuances by the Borrower of Equity Interests and
receipt by the Borrower of capital contributions, (e) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Borrower or any Subsidiary, (f) transactions not required
to be disclosed under Item 404 of Regulation S-K, (g) transactions between the
Borrower or any of the Subsidiaries and any person, a director of which is also
a director of the Borrower, provided, however, that such person is not an
Affiliate of the Borrower for any reason other than such director’s acting in
such capacity, (h) transactions with customers, clients, suppliers, joint
venture partners or purchasers or sellers of goods and services, in each case in
the ordinary course of business and otherwise not prohibited hereby, and
(i) transactions approved by the board of directors of the Borrower or any
authorized committee thereof, provided that such approval shall have included a
determination by the board of directors or such committee, as the case may be,
that such transaction is fair to, and in the best interests of, the Borrower.

ARTICLE 7

EVENTS OF DEFAULT

If any one or more of the following conditions or events shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due the principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment or otherwise, or (ii) any interest on any Loan or
any fee or any other amount due hereunder within five days after the date due;

(b) Default in Other Agreements. (i) The Borrower or any Subsidiary shall fail
to make any payment or payments (whether of principal, interest, termination
payment or other payment obligation) in respect of Indebtedness constituting
Material Indebtedness after such payment or payments shall have become
immediately due and payable, and all grace periods provided for in the
agreements governing such Material Indebtedness shall have expired, or (ii) any
other event or condition shall occur which results in the acceleration of the
maturity (or, in the case of any Hedge Agreement, the termination) of any
Material Indebtedness;

(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by the Borrower or any other

 

57



--------------------------------------------------------------------------------

Credit Party in any Credit Document or in any notice or certificate at any time
given by or on behalf of the Borrower or any other Credit Party in writing
pursuant to or in connection with any Credit Document shall be inaccurate as of
the date made or deemed made, except insofar as the inaccuracy thereof would not
be material and adverse to the creditworthiness of the Borrower or constitute a
material breach of any Credit Document from the point of view of a Person
extending credit to the Borrower as contemplated hereby;

(d) Other Defaults Under Credit Documents. The Borrower or any other Credit
Party shall default in the performance of or compliance with any term contained
herein or in any of the other Credit Documents giving effect to all materiality
and Material Adverse Effect qualifications set forth therein, other than any
such term referred to in any other clause of this Article 7, and such default
shall not have been remedied, waived or otherwise eliminated within 30 days
after receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default (unless at any time prior to the exercise by the Lenders
of remedies under the last paragraph of this Article 7 such default shall have
been waived, remedied or otherwise eliminated);

(e) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any Material Subsidiary in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law, which decree or order shall not be stayed; or any other similar relief
shall be granted under any applicable Federal or state law; or (ii) an
involuntary case shall be commenced against the Borrower or any Material
Subsidiary under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the Borrower or
any Material Subsidiary, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Borrower
or any Material Subsidiary for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Borrower or any Material
Subsidiary; and any such event described in this clause (ii) shall continue for
60 days without having been dismissed, bonded or discharged;

(f) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrower or any
Material Subsidiary shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law, or shall consent to the entry
of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or the Borrower or any
Material Subsidiary shall make any assignment for the benefit of creditors; or
(ii) the Borrower or any Material Subsidiary shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of the

 

58



--------------------------------------------------------------------------------

Borrower or any Material Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to in this clause (g) or clause (f) above;

(g) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (other than any such judgment covered by
insurance (other than under a self-insurance program) to the extent a claim
therefor has been made in writing and liability therefor has not been denied by
the insurer, unless, in the reasonable opinion of the Requisite Lenders, such
insurer is not financially sound and the Administrative Agent has notified the
Borrower of such determination in writing), shall be rendered against the
Borrower, any Material Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 60 consecutive days, if at the end of such
period execution shall not be effectively stayed;

(h) Employee Benefit Plans. There shall occur one or more ERISA Events that have
had or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

(i) Guarantees and Credit Documents. At any time after the execution and
delivery thereof, (i) any Guarantee purported to be created under any Credit
Document for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms or by reason of an act or omission or change in the status of the
beneficiary thereof) or shall be declared to be null and void or any Subsidiary
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement ceases
to be in full force and effect (other than by reason of the satisfaction in full
of the Obligations in accordance with the terms hereof or by reason of an act or
omission or change in the status of the beneficiary thereof) or shall be
declared null and void or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability under any Credit Document to which it is a party; or

(j) Permitted Subordinated Indebtedness. Any Permitted Subordinated Indebtedness
or any Guarantee thereof shall cease to be validly subordinated to the
Obligations as required hereunder, or any Credit Party or any Affiliate of any
Credit Party shall so assert;

THEN, (i) upon the occurrence of any Event of Default described in clauses
(e) or (f) of this Article 7, automatically, and (ii) upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) the Requisite Lenders, upon notice to the Borrower by the
Administrative Agent, the Commitments shall terminate and each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (A) the unpaid principal amount of and
accrued interest on the Loans and (B) all other Obligations.

 

59



--------------------------------------------------------------------------------

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01. Appointment of the Administrative Agent. JPMCB is hereby appointed
the Administrative Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes JPMCB to act as the Administrative Agent in accordance
with the terms hereof and the other Credit Documents. The Administrative Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Article 8 are solely for the benefit of the Administrative Agent and the
Lenders, and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties
hereunder, the Administrative Agent does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Borrower or any Subsidiary (it being understood that nothing in this
Section 8.01 shall limit the express agreements of the Administrative Agent set
forth in this Agreement and the other Credit Documents). As of the Closing Date,
none of J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated or Morgan Stanley Senior Funding, Inc., in its capacity as
Arranger, shall have any obligations, in such capacity, under this Agreement but
shall be entitled to all benefits of this Article 8. Notwithstanding anything to
the contrary contained in this Agreement, the parties hereto hereby agree that
no bookrunner, documentation agent, managing agent or co-agent named on the
cover of this Agreement shall have any rights, duties, responsibilities or
liabilities in such respective capacity under this Agreement, nor shall any such
Person have the authority to take any action hereunder in its capacity as such.

Section 8.02. Powers and Duties. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Credit Documents
as are specifically delegated or granted to the Administrative Agent by the
terms hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent shall have only those
duties and responsibilities that are expressly specified herein and the other
Credit Documents. The Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. The
Administrative Agent shall not have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.

Section 8.03. General Immunity. (a) No Responsibility for Certain Matters. The
Administrative Agent shall not be responsible to any Lender for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency hereof or any other Credit Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other

 

60



--------------------------------------------------------------------------------

documents furnished or made by the Administrative Agent to the Lenders or by or
on behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall the
Administrative Agent be required to ascertain or inquire as to the performance
or observance of any of the terms, conditions, provisions, covenants or
agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any
Default or Event of Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.

(b) Exculpatory Provisions. Neither the Administrative Agent nor any of its
Related Parties shall be liable to the Lenders for any action taken or omitted
by the Administrative Agent under or in connection with any of the Credit
Documents except to the extent caused by the Administrative Agent’s gross
negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
entitled to refrain from the taking of any action (including the failure to take
an action) in connection herewith or with any of the other Credit Documents or
from the exercise of any power, discretion or authority vested in it hereunder
or thereunder unless and until the Administrative Agent shall have received
instructions in respect thereof from the Requisite Lenders (or such other
Lenders as may be required, or as the Administrative Agent shall believe in good
faith to be required, to give such instructions under Section 9.05) and, upon
receipt of such instructions from the Requisite Lenders (or such other Lenders,
as the case may be), the Administrative Agent shall be entitled to act or (where
so instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Credit Document or applicable law. Without prejudice to the generality of
the foregoing, (i) the Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for the
Borrower and the Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Credit Documents in accordance with the instructions of the Requisite
Lenders (or such other Lenders as may be required, or as the Administrative
Agent shall believe in good faith to be required, to give such instructions
under Section 9.05). The Administrative Agent shall incur no liability to any
Person in acting upon any telephonic notice permitted to be given by the
Borrower hereunder that the Administrative Agent believes in good faith to have
been given by a duly authorized officer or other person authorized on behalf of
the Borrower or for otherwise acting in good faith.

 

61



--------------------------------------------------------------------------------

(c) Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 8.03 and of Section 8.06 shall apply to the
Affiliates of the Administrative Agent and shall apply to their respective
activities in connection with the syndication of the amended and restated term
loan facility provided for herein as well as activities as the Administrative
Agent. All of the rights, benefits, and privileges (including the exculpatory
and indemnification provisions) of this Section 8.03 and of Section 8.06 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to the Administrative Agent and
not to any Credit Party, Lender or any other Person, and none of any Credit
Party, Lender or any other Person shall have any rights, directly or indirectly,
as a third party beneficiary or otherwise, against such sub-agent.

Section 8.04. Administrative Agent Entitled to Act as Lender. Nothing herein or
in any other Credit Document shall in any way impair or affect any of the rights
and powers of, or impose any duties or obligations upon, the Administrative
Agent in its individual capacity as a Lender hereunder. With respect to its
Loans, the Administrative Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to the Lenders.

Section 8.05. Lenders’ Representations, Warranties and Acknowledgment. (a) Each
Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Borrower and the
Subsidiaries in connection with the Loans and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Borrower and
the Subsidiaries.

 

62



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of the Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and the
Administrative Agent shall not have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan on any Funding Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by the Administrative
Agent, the Requisite Lenders or the Lenders, as applicable, on the Closing Date.

Section 8.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify the Administrative Agent (and any sub-agent
thereof) and any Related Party of any of the foregoing, to the extent that the
Administrative Agent (or any sub-agent thereof) or any such Related Party shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including fees and disbursements of counsel) or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent (or any sub-agent thereof) or any such Related
Party in exercising the powers, rights and remedies, or performing the duties,
of the Administrative Agent under the Credit Documents or otherwise in relation
to the capacity of the Administrative Agent as such; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. If any indemnity furnished to the Administrative Agent
for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided that in no event
shall this sentence require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further that this sentence shall not be deemed to require
any Lender to indemnify the Administrative Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence. For
purposes of this Section 8.06, “Pro Rata Share” shall be determined as of the
time that the applicable indemnity payment is sought (or, in the event at such
time all the Commitments shall have terminated and all the Loans shall have been
repaid in full, as of the time most recently prior thereto determined by the
Administrative Agent).

Section 8.07. Successor Administrative Agent. The Administrative Agent shall
have the right to resign at any time by giving prior written notice thereof to
Lenders and the Borrower and the Administrative Agent may be removed at any time

 

63



--------------------------------------------------------------------------------

with or without cause by an instrument or concurrent instruments in writing
delivered to the Borrower and the Administrative Agent and signed by the
Requisite Lenders. The Administrative Agent shall have the right to appoint a
financial institution to act as the Administrative Agent hereunder, subject to
the reasonable satisfaction of the Borrower and the Requisite Lenders, and the
Administrative Agent’s resignation shall become effective on the earliest of
(a) 30 days after delivery of the notice of resignation, (b) the acceptance of
such successor Administrative Agent by the Borrower and the Requisite Lenders or
(c) such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation or any such removal, if a successor Administrative Agent
has not already been appointed by the retiring Administrative Agent, the
Requisite Lenders shall have the right, upon five Business Days’ notice to the
Borrower, to appoint a successor Administrative Agent. If neither the Requisite
Lenders nor the Administrative Agent has appointed a successor Administrative
Agent, the Requisite Lenders shall be deemed to have succeeded to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly transfer to such successor Administrative Agent all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Administrative Agent under the Credit Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. After any retiring or removed
Administrative Agent’s resignation or removal hereunder as the Administrative
Agent, the provisions of this Article 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
hereunder.

Section 8.08. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as tax or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

64



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. (a) Generally. Any notice or other communication
hereunder given to the Borrower, the Administrative Agent or any Lender that is
a party hereto on the date hereof shall be given to such Person at its address
as set forth on Schedule 9.01 or, in the case of any other Lender, at such
address as shall have been provided by such Lender to the Administrative Agent
in writing. Except in the case of notices and other communications expressly
permitted to be given by telephone and as otherwise provided in paragraph
(b) below, each notice or other communication hereunder shall be in writing and
shall be delivered by hand or sent by facsimile, courier service or United
States mail and shall be deemed to have been given when delivered in person or
by courier service and signed for against receipt thereof, upon receipt of
facsimile or three Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; provided that no notice or other
communication given to the Administrative Agent shall be effective until
received by it; and provided further that any such notice or other communication
shall, at the request of the Administrative Agent, be provided to any sub-agent
thereof appointed pursuant to Section 8.03(c) from time to time. Any party
hereto may change its address (including fax or telephone number) for notices
and other communications hereunder by notice to each of the other parties
hereto.

(b) Electronic Communications.

(i) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites, including the Platform) pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
to any Lender pursuant to Article 2 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications or rescinded by such Person by notice to each other such
Person. Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such

 

65



--------------------------------------------------------------------------------

notice or communication is available and identifying the website address
therefor.

(ii) The Borrower understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent
(including any violation of law by the Administrative Agent constituting any of
the foregoing), as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Administrative Agent or any of its Related
Parties warrants the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform, and each of the Administrative Agent
and its Related Parties expressly disclaims liability for errors or omissions in
the Platform and the Approved Electronic Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Related Parties in connection with the Platform or the Approved
Electronic Communications.

(iv) The Borrower and each Lender agrees that the Administrative Agent may, but
shall not be obligated to, store any Approved Electronic Communications on the
Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.

(v) In distributing any Confidential Information through, or storing any
Confidential Information on, the Platform, the Administrative Agent shall use
the security features and functionality of the Platform that are at least as
protective as those employed by it with respect to confidential materials of
similar nature of its other clients. Each of the Administrative Agent and the
Lenders shall grant access to any such Confidential Information distributed or
stored on the Platform only to those of its employees as constitute persons to
whom disclosure of Confidential Information is permitted under Section 9.17 (it
being further understood and agreed that (A) each such person shall use any such
Confidential Information only in connection with this Agreement and the other
Credit Documents and (B) the Administrative Agent or such Lender, as the case
may be, shall be responsible for compliance by such person with the terms of
Section 9.17 with respect to any such Confidential Information).

(c) Notices of Default or Event of Default. Any notice of Default or Event of
Default may be provided by telephone if confirmed promptly thereafter by
delivery of written notice thereof.

 

66



--------------------------------------------------------------------------------

Section 9.02. Expenses. The Borrower agrees to pay (a) the reasonable fees and
expenses of outside counsel incurred by the Administrative Agent, the Arrangers
and their respective Affiliates in connection with the post-closing
administration of the Credit Documents or any amendments, modifications or
waivers of the provisions of any Credit Document (whether or not the
transactions contemplated thereby shall be consummated); provided that the
Borrower shall not be required to reimburse the legal fees and expenses of more
than one outside counsel (and appropriate local counsel) for all Persons covered
under this clause (a), unless there are actual or potential conflicting
interests between or among such persons arising out of the matters within the
scope of this clause (a), and (b) after the occurrence of a Default or an Event
of Default, all costs and expenses, including reasonable fees, expenses and
disbursements of outside counsel and costs of settlement, incurred by the
Administrative Agent or any Lender in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents or in connection with any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out” or pursuant
to any insolvency or bankruptcy cases or proceedings. All amounts due under this
Section 9.02 shall be payable promptly after written demand therefor.

Section 9.03. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 9.02, the Borrower agrees to indemnify, pay and hold harmless the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender and
each Related Party of any of the foregoing (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided that the Borrower shall
have no obligation to any Indemnitee under this paragraph with respect to
(i) any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from (x) the gross negligence or willful misconduct of such Indemnitee, in each
case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction or (y) a claim brought by the Borrower or any Subsidiary of the
Borrower against any Indemnitee for material breach of such Indemnitee’s express
obligations hereunder (including, for the avoidance of doubt, any failure by
such Indemnitee to comply with its obligation to fund any portion of its Loans
as required hereby) or under any other Credit Document, if the Borrower or such
Subsidiary has obtained a final, non-appealable judgment of a court of competent
jurisdiction in its favor on such claim or (ii) any settlement with respect to
such Indemnified Liabilities which is entered into by such Indemnitee without
the Borrower’s written consent (such consent not to be unreasonably withheld or
delayed taking into account, among other relevant matters, the likelihood of
non-monetary injury to each Indemnitee). To the extent that the undertakings to
indemnify, pay and hold harmless set forth in this paragraph may be
unenforceable in whole or in part because they are violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. All amounts due under this paragraph shall be payable promptly after
written demand therefor. This Section 9.03(a) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

67



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, for itself and on behalf of its Affiliates, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages), whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement, arising out of, in connection with, as a result of or in any
way related to this Agreement or any other Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act, omission or event occurring in connection therewith, and the
Borrower, for itself and on behalf of its Affiliates, hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its or their favor.

Section 9.04. Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, if an Event of
Default shall have occurred and is continuing, each Lender is hereby authorized
by the Borrower at any time or from time to time, without notice to the Borrower
or any other Person (other than the Administrative Agent), but subject to the
approval of the Requisite Lenders, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, time or demand, provision or final, in whatever currency, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but excluding trust accounts) or other amounts at any time held or owing by such
Lender to or for the credit or the account of the Borrower against and on
account of the obligations then due of the Borrower to such Lender hereunder and
under the other Credit Documents, irrespective of whether or not such Lender
shall have made any demand hereunder.

Section 9.05. Amendments and Waivers. (a) Requisite Lenders’ Consent. None of
this Agreement, any other Credit Document or any provision hereof or thereof may
be waived, amended or modified, and no consent to any departure by any Credit
Party therefrom may be made, except, subject to paragraphs (b) and (c) below, in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Requisite Lenders and, in the case of any
other Credit Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Credit Party or Credit Parties that are
parties thereto, in each case with the consent of the Requisite Lenders;
provided that any provision of this Agreement or any other Credit Document may
be amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no waiver, amendment or other modification
of this Agreement or any other Credit Document, or any consent to any departure
by any Credit Party therefrom, shall be effective if the effect thereof would be
to:

 

68



--------------------------------------------------------------------------------

(i) increase any Commitment or postpone the scheduled expiration of any
Commitment (it being understood that no waiver, amendment or other modification
of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender);

(ii) extend the scheduled final maturity date of any Loan;

(iii) waive or postpone the payment of interest on any Loan or any fee payable
hereunder;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.07)
or any fee payable hereunder;

(v) reduce the principal amount of any Loan;

(vi) waive, amend or otherwise modify any provision of Section 9.05(a) or this
Section 9.05(b) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required to waive, amend or otherwise modify
any rights thereunder or make any determination or grant any consent thereunder;

(vii) amend the definition of term “Requisite Lenders” or the term “Pro Rata
Share”;

(viii) release all or substantially all of the Subsidiary Guarantors from the
Guarantee under the Guarantee Agreement (except as expressly provided in the
Credit Documents); or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document;

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected by any matter described in clauses (vi), (vii), (viii) and (ix).

(c) Other Consents. No waiver, amendment or other modification of any Credit
Documents or any provision thereof, or any consent to any departure by any
Credit Party therefrom, shall waive, amend or otherwise modify any provision of
Article 8 as the same applies to the Administrative Agent, or any other
provision of any Credit Document as the same applies to the rights or
obligations of the Administrative Agent, in each case without the consent of the
Administrative Agent.

(d) Requisite Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
waivers, amendments, modifications or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar

 

69



--------------------------------------------------------------------------------

or other circumstances. Any waiver, amendment, modification or consent effected
in accordance with this Section 9.05 shall be binding upon each Person that is,
at the time of the effectiveness thereof, a Lender and each Person that
subsequently becomes a Lender and, if signed by a Credit Party, upon such Credit
Party.

Section 9.06. Successors and Assigns; Participations. (a) Generally. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns permitted hereby and shall inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby.
None of the Borrower’s rights or obligations hereunder, nor any interest
therein, may be assigned or delegated without the prior written consent of all
the Lenders (and any attempted assignment or delegation by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, the
participants referred to in Section 9.06(g) (to the extent provided in clause
(iii) of such Section), the Arrangers and, to the extent expressly contemplated
hereby, the Related Parties of any of the Administrative Agent, the Arrangers or
any Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Register. The Borrower, the Administrative Agent and the Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt by the Administrative Agent of a fully executed Assignment
Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding tax matters and any fees payable in
connection with such assignment, in each case, as provided in Section 9.06(d).
Each assignment shall be recorded in the Register promptly following receipt by
the Administrative Agent of the fully executed Assignment Agreement and all
other necessary documents and approvals, prompt notice thereof shall be provided
to the Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable. The date of such recordation of an assignment or transfer shall be
referred to herein as the “Assignment Effective Date.” Any request, authority or
consent of any Person that, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right, subject to the notice and
consent requirements set forth below in this Section 9.06(c), at any time to
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment and the Loans owing to
it, to:

(i) any Eligible Assignee upon the giving of notice to, and the receipt of the
prior written consent of, the Borrower and the Administrative Agent (the consent
of the Administrative Agent not to be unreasonably withheld); provided that the
consent of the Borrower shall not be required (A) for an assignment to an
Eligible Assignee of the type referred to in clause (a) of the definition of
such term or (B) if an Event of Default shall have

 

70



--------------------------------------------------------------------------------

occurred and is continuing and provided further that after the Closing Date, the
consent of the Borrower shall not be unreasonably withheld and, in the case of
assignments to Lenders under the Revolving Facility, shall not be required; and

(ii) in the case of any such assignment or transfer (other than to any Person
meeting the criteria of clause (a) of the definition of the term “Eligible
Assignee”), the amount of the Commitment or Loans of the assigning Lender
subject thereto shall not be less than $20,000,000 (or such lesser amount as may
be agreed to by the Borrower and the Administrative Agent or as shall constitute
the entire remaining amount of the Commitment or Loans of the assigning Lender);
and

(iii) each partial assignment or transfer shall be of a uniform, and not
varying, percentage of all rights and obligations of the assigning Lender
hereunder.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to the Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.16(c), together with payment to
the Administrative Agent of a registration and processing fee of $3,500 (except
that no such registration and processing fee shall be payable (i) in connection
with an assignment by or to JPMCB or any Affiliate thereof or (ii) in the case
of an assignee that is already a Lender or is an Affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee, (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be and (iii) it
will make or invest in, as the case may be, its Commitment or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitment or Loans within the meaning of the Securities Act or the Exchange Act
or other federal securities laws (it being understood that, subject to the
provisions of this Section 9.06, the disposition of such Commitment or Loans or
any interests therein shall at all times remain within its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 9.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender

 

71



--------------------------------------------------------------------------------

thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights that
survive the termination hereof under Section 9.08) and be released from its
obligations hereunder (and, in the case of an assignment covering all the
remaining rights and obligations of an assigning Lender hereunder, such Lender
shall cease to be a party hereto on the Assignment Effective Date; provided that
such assigning Lender shall continue to be entitled to the benefit of all rights
that survive the termination hereof under Section 9.08); (iii) the Commitments
shall be modified to reflect any Commitment of such assignee, if any; and
(iv) if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to the Administrative
Agent for cancellation, and thereupon the Borrower shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Commitments or outstanding Loans of the assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than to any Credit Party or any Affiliate
thereof) in all or any part of its Commitments or Loans or in any other
Obligation.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any waiver,
amendment, modification or consent that is described in Section 9.05(b) that
affects such Participant or requires the approval of all the Lenders.

(iii) The Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.14(c), 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Sections 9.06(c)
and 9.06(d); provided that (A) a participant shall not be entitled to receive
any greater payment under Section 2.15 or 2.16 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with the Borrower’s prior written consent, and (B) a participant shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of the Borrower, to comply with and be subject to Sections 2.16, 2.17
and 2.19 as though it became a Lender pursuant to an Assignment Agreement;
provided further that, except as specifically set forth in clauses (A) and
(B) of this sentence, nothing herein shall require any notice to the Borrower or
any other Person in connection with the sale of any participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19 with respect to any participant. To the extent permitted by law,
each participant also shall be entitled to the

 

72



--------------------------------------------------------------------------------

benefits of Section 9.04 as though it were a Lender; provided that such
participant agrees to be subject to Section 2.13 as though it were a Lender.

(iv) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other Obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.06, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans or other Obligations owed to such Lender and its Notes, if any, to secure
obligations of such Lender, including to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Board of Governors and any operating
circular issued by any Federal Reserve Bank; provided that no Lender, as between
the Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee
be considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

Section 9.07. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 9.08. Survival of Representations, Warranties and Agreements. All
covenants, agreements, representations and warranties made by the Credit Parties
in the Credit Documents and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement or any other Credit Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Credit Documents and the making
of any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent, the Arrangers or
any Lender may

 

73



--------------------------------------------------------------------------------

have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any Credit Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid. The provisions of Sections 2.14(c), 2.15, 2.16, 9.02, 9.03, 9.04 and, to
the extent set forth therein, 9.17 and Article 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans or the termination of this
Agreement or any provision hereof.

Section 9.09. No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver thereof or of any Default or
Event of Default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Administrative
Agent and the Lenders hereunder and under the other Credit Documents are
cumulative and shall be in addition to and independent of all powers, rights,
privileges and remedies they would otherwise have. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of any Loan hereunder shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default or Event of Default at
the time.

Section 9.10. Marshalling; Payments Set Aside. None of the Administrative Agent
or the Lenders shall be under any obligation to marshal any assets in favor of
any Credit Party or any other Person or against or in payment of any or all of
the Obligations. To the extent that any Credit Party makes a payment or payments
to the Administrative Agent or any Lender, or the Administrative Agent or any
Lender enforces any security interests or exercises any right of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

Section 9.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 9.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several, and no Lender shall be

 

74



--------------------------------------------------------------------------------

responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising hereunder and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

Section 9.13. Headings. Article, Section and paragraph headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

Section 9.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

Section 9.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY
OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 9.01; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
THE ADMINISTRATIVE AGENT AND THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

Section 9.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON THIS AGREEMENT OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER

 

75



--------------------------------------------------------------------------------

CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THE TRANSACTIONS CONTEMPLATED HEREBY OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO ENCOMPASS ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

Section 9.17. Confidentiality. The Administrative Agent and each Lender shall
keep confidential in accordance with this Section 9.17 all non public
information disclosed to it by the Borrower or any Subsidiary at any time on or
after the Original Closing Date regarding the business, operations, assets,
liabilities and financial condition of the Borrower and the Subsidiaries,
including any product plans and designs, software, technology, inventions,
business plans and opportunities and financial statements but excluding the
existence and the terms and conditions of this Agreement, including Exhibits and
Schedules hereto (other than any such Schedule setting forth any such
information regarding the Borrower and the Subsidiaries), and the other Credit
Documents (collectively, the “Confidential Information”). The Administrative
Agent and each Lender agrees that it shall not publicly disclose, or make any
public statement regarding the existence and the terms or conditions of, this
Agreement and the other Credit Documents, including any of the Exhibits and
Schedules hereto and thereto. Each of the Administrative Agent and the Lenders
further agrees that it (a) shall use the Confidential Information only in
connection with this Agreement and the other Credit Documents, including
exercising its rights and remedies thereunder or administering the terms
thereof, (b) shall take reasonable precautions with respect to the
confidentiality of the Confidential Information that are at least as protective
as precautions employed by it with respect to confidential

 

76



--------------------------------------------------------------------------------

materials of similar nature of its other clients, (c) shall not reverse engineer
or remove any proprietary markings from any Confidential Information and
(d) except as otherwise permitted under this Section 9.17, shall not disclose
any Confidential Information to any individual or organization, either
internally or externally, without the prior written consent of the Borrower.
Notwithstanding the foregoing, it is understood and agreed by the Borrower that
the Administrative Agent may disclose any Confidential Information to the
Lenders, and the Administrative Agent and each Lender may make (i) disclosures
of any Confidential Information to its Affiliates in connection with this
Agreement and the other Credit Documents, (ii) disclosures of any Confidential
Information to its and its Affiliates’ respective directors, officers, credit
and loan administration personnel, internal management and credit committee
members, administrative personnel, conflicts and compliance personnel, legal
advisers (including outside counsel), auditors and other personnel, advisors and
agents directly involved in the transactions contemplated hereby (other than,
for the avoidance of doubt, any research analyst), in each case on a “need to
know” basis (and to other Persons authorized by the Administrative Agent or such
Lender to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 9.17), it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature thereof and instructed to keep such information
confidential in accordance herewith, (iii) disclosures of any Confidential
Information to any bona fide or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of any
Commitments or Loans or any participations therein or to any direct or indirect
contractual counterparties (or the professional advisors thereto) to any swap or
derivative transaction relating to the Borrower and its obligations, provided
that (A) in the case of any such assignee or transferee in connection with any
assignment and transfer requiring the prior written consent of the Borrower
under Section 9.06(c), no Confidential Information other than the Limited
Confidential Information may be disclosed to such assignee or transferee without
the prior written consent of the Borrower (not to be unreasonably withheld or
delayed) (it being understood that such written consent, if obtained, shall in
any event permit disclosures of the Standard Credit Information), (B) subject to
clause (A) above, no Confidential Information other than Standard Credit
Information may be disclosed without the prior written consent of the Borrower
(not to be unreasonably withheld or delayed) and (C) such assignees,
transferees, participants, counterparties and advisors are advised of and agree,
in advance of such disclosure, in writing (including pursuant to customary
“click-through” procedures) to be bound by either the provisions of this
Section 9.17 or other provisions that are at least as restrictive as the
provisions of this Section 9.17, (iv) disclosure of any Confidential Information
to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any Confidential Information received by it from the
Administrative Agent or such Lender, as the case may be, (v) disclosures in
connection with the exercise of any remedies hereunder or under any other Credit
Document, (vi) disclosures of any Confidential Information to any other party to
this Agreement (it being understood that such other party shall continue to be
subject to the agreements set forth in this Section 9.17), (vii) disclosures
required or requested by any Governmental Authority or by any self-regulatory
authority, such as the NAIC, or pursuant to legal or judicial process,

 

77



--------------------------------------------------------------------------------

provided that, unless prohibited by applicable law, court order or rules and
regulations of any self-regulatory authority, (A) the Administrative Agent or
such Lender, as the case may be, shall take commercially reasonable efforts to
promptly notify the Borrower of any request by any Governmental Authority or any
such self-regulatory authority (other than any such request in connection with
any examination of the financial condition or other routine examination of the
Administrative Agent or such Lender (or any Affiliate of any of the foregoing)
by such Governmental Authority or self-regulatory authority) for disclosure of
any such Confidential Information prior to the disclosure thereof and shall
(other than in connection with any such examination where it is not practicable
to do so under the circumstances) take commercially reasonable precautions to
preserve the confidentiality of any Confidential Information subject to such
disclosure and (B) the Administrative Agent or such Lender, as the case may be,
agrees to use reasonably diligent efforts to assist (other than in connection
with any request referred to in the second preceding parenthetical) the
Borrower, at the Borrower’s sole cost and expense, in seeking to limit the
disclosure of such Confidential Information or to obtain confidential treatment
or protective order therefor, and (viii) disclosures to the extent such
Confidential Information (A) has become publicly available other than as a
result of a breach of this Section 9.17 or (B) becomes available to the
Administrative Agent, any Lender or any Affiliate of any the foregoing from a
source other than the Borrower or any Subsidiary to the extent such information
is not known by the Administrative Agent, such Lender or such Affiliate to be
subject to a confidentiality agreement between such source and the Borrower or
any Subsidiary, provided that if the Administrative Agent, such Lender or such
Affiliate subsequently obtains knowledge that such information is subject to
such confidentiality agreement, any further disclosure thereof may only be made
to the extent otherwise permitted by this Section 9.17, and provided further
that none of the Administrative Agent, any Lender or any Affiliate of any of the
foregoing shall have any liability for any disclosure of such information prior
to obtaining knowledge of any such confidentiality agreement. To the extent that
the Administrative Agent or any Lender provides any Confidential Information to
any of its Affiliates or its or any of its Affiliates’ respective directors,
officers and other personnel referred to in clause (ii) above, the
Administrative Agent or such Lender, as applicable, shall be responsible for
compliance by such Affiliate and such persons with the terms of this
Section 9.17. The obligations under this Section 9.17 shall survive any
termination of this Agreement and, with respect to any Confidential Information,
shall expire three years after the date of receipt of such Confidential
Information. Any Confidential Information disclosed by the Borrower to any
Lender pursuant to a non-disclosure agreement between the Borrower and such
Lender shall become subject to the terms of this Section 9.17 as if disclosed to
such Lender on the Original Closing Date. Neither the Administrative Agent nor
any Lender shall acquire any intellectual property rights in any Confidential
Information disclosed to it. Each of the Administrative Agent and the Lenders
acknowledges that any breach of this Section 9.17 may cause irreparable harm for
which monetary damages are an insufficient remedy and, as a consequence thereof,
upon any breach of this Section 9.17, the Borrower shall be entitled to seek
appropriate equitable relief in addition to any remedies available to the
Borrower at law.

 

78



--------------------------------------------------------------------------------

Section 9.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

Section 9.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same contract.

Section 9.20. Effectiveness; Entire Agreement. Subject to Article 3, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and there shall have been delivered to the Administrative
Agent counterparts hereof that, when taken together, bear the signatures of each
of the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement and the other Credit Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof (but do not supersede any other provisions of any separate letter
agreements with respect to fees payable to the Arrangers or the Administrative
Agent or other matters that do not by the terms of such documents terminate upon
the effectiveness of this Agreement, all of which provisions shall remain in
full force and effect) and JPMCB and its Affiliates shall be released from all
liability in connection therewith, including any claim for injury or damages,
whether consequential, special, direct, indirect, punitive or otherwise.

Section 9.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower, on behalf of
itself and each other Credit Party, that pursuant to the requirements of the
PATRIOT

 

79



--------------------------------------------------------------------------------

Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act.

Section 9.22. Electronic Execution of Assignments. The words “execution”,
“signed”, “signature” and words of like import in any Assignment Agreement shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.23. Non-Public Information. (a) In the event the Borrower shall have
any Equity Interests or other securities registered under Section 12 of the
Exchange Act or otherwise files or is required to file reports under
Section 15(d) of the Exchange Act, the Borrower and each Lender acknowledges
that certain of the Lenders may be Public Lenders and, if any document, notice
or other information required to be delivered hereunder is being distributed
through the Platform, any information that the Borrower has indicated contains
Non-Public Information will not be posted on that portion of the Platform
designated for such Public Lenders. If the Borrower has not indicated whether a
document, notice or other information provided to the Administrative Agent by or
on behalf of the Borrower or any Subsidiary contains Non-Public Information, the
Administrative Agent reserves the right to post such information solely on the
portion of the Platform designated for Lenders that wish to receive material
Non-Public Information with respect to the Borrower, the Subsidiaries and its
and their securities. Notwithstanding the foregoing, nothing in this
Section 9.23 shall create any obligation on the Borrower to indicate whether any
information contains Non-Public Information, it being further agreed that if any
such indication is provided by the Borrower in its discretion, such indication
shall create no obligation on the Borrower to provide any such indication in the
future.

(b) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United State federal and state securities laws, to make reference to information
that is not made available through the “Public Side Information” portion of the
Platform and that may contain Non Public Information with respect to the
Borrower, the Subsidiaries or its or their securities.

Section 9.24. No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”)
may have economic interests that conflict with those of the Borrower. The
Borrower acknowledges and agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other

 

80



--------------------------------------------------------------------------------

implied duty between the Lenders and the Borrower, its Affiliates or its
stockholders. The Borrower further acknowledges and agrees that (a) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies thereunder) are arm’s-length commercial transactions between
the Lenders, on the one hand, and the Credit Parties, on the other, (b) in
connection therewith and with the process leading thereto, (i) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Credit Party,
its Affiliates or its stockholders with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Credit Party, its Affiliates or its
stockholders on other matters) or any other obligation to any Credit Party
except the obligations expressly set forth in the Credit Documents and (ii) each
Lender is acting solely as a principal and not as the agent or fiduciary of any
Credit Party, its Affiliates, its management, stockholders, creditors or any
other Person. The Borrower acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Credit Parties, in
connection with such transaction or the process leading thereto.

[Remainder of page intentionally left blank]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

FACEBOOK, INC. By:  

/s/ David Ebersman

  Name: David Ebersman   Title:   Chief Financial Officer

[Signature Page to the Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
    Administrative Agent and a Lender, By:  

  /s/ Tina Ruyter

  Name: Tina Ruyter   Title:   Executive Director Bank of America, N.A. By:  

  /s/ Lisa Webster

  Name: Lisa Webster   Title:   Director Morgan Stanley Bank, N.A. By:  

  /s/ Subhalakshmi Ghosh-Kohli

  Name: Subhalakshmi Ghosh-Kohli   Title:   Authorized Signatory Morgan Stanley
Senior Funding, Inc. By:  

  /s/ Subhalakshmi Ghosh-Kohli

  Name: Subhalakshmi Ghosh-Kohli   Title:   Authorized Signatory Goldman Sachs
Bank USA By:  

  /s/ Mark Walton

  Name: Mark Walton   Title:   Authorized Signatory Citibank, N.A. By:  

  /s/ Avrum Splegel

  Name: Avrum Splegel   Title:   Vice President

[Signature Page to the Amended and Restated Term Loan Agreement]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands

    Branch

By:  

  /s/ Bill O’Daly

  Name: Bill O’Daly   Title:   Director By:  

  /s/ Sanja Gazahi

  Name: Sanja Gazahi   Title:   Associate ROYAL BANK OF CANADA By:  

  /s/ Alfonse Simone

  Name: Alfonse Simone   Title:   Authorized Signatory Wells Fargo Bank, N.A.
By:  

  /s/ Natalie M. Tarabay

  Name: Natalie M. Tarabay   Title:   Assistant Vice President

 

84



--------------------------------------------------------------------------------

EXHIBIT A

[Form of] Assignment and Assumption Agreement

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Amended and Restated Term Loan Agreement identified below
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date, the interest in
and to all of the Assignor’s rights and obligations in respect of the
Commitments and Loans under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations in respect thereof under the Credit Agreement and such other
documents and instruments (the “Assigned Interest”). Such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and the Credit Agreement, without representation or warranty by the
Assignor.

 

1.    Assignor:    2.    Assignee:                                      [and is
an Affiliate/Related Fund]1 3.    Borrower:    Facebook, Inc. 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the Administrative Agent
5.    Credit Agreement:    Amended and Restated Term Loan Agreement dated as of
October 12, 2012, among Facebook, Inc., a Delaware corporation, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent 6.   
Assigned Interest:   

 

1 

Select as applicable.



--------------------------------------------------------------------------------

Aggregate Amount of

Commitments/Loans for all Lenders

     Amount of  Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2   $                    $                           %  $
                   $                           % 

7. Effective Date:                     , 20    [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

8. Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]       [NAME OF ASSIGNEE] Notices:       Notices:   

 

        

 

  

 

        

 

  

 

        

 

   Attention:          Attention:    Fax:          Fax: with a copy to:      
with a copy to:   

 

        

 

  

 

        

 

  

 

        

 

   Attention:          Attention:    Fax:          Fax: Wire Instructions:      
Wire Instructions:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR],

  by  

 

    Name:     Title:

 

 

ASSIGNEE

[NAME OF ASSIGNEE],

  by  

 

    Name:     Title:

[Consented to and]3 Accepted:

 

JPMorgan Chase Bank, N.A., as the

Administrative Agent,

  by  

 

    Name:     Title:

 

[Consented to:]4   

 

Facebook, Inc.,   by  

 

    Name:     Title:

 

3 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to

Assignment and Assumption Agreement

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document (as defined
below), (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively the
“Credit Documents”), or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

 

  1.2

Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision and
(v) attached to the Assignment is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at that time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents and (ii) it will perform in accordance with their



--------------------------------------------------------------------------------

Annex 1 to

Assignment and Assumption Agreement

terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

 

2. Payments. All payments with respect to the Assigned Interests shall be made
as follows:

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to or on or after the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment directly between themselves.

 

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by facsimile or other electronic transmission (in .pdf
format) shall be effective as delivery of a manually executed counterpart of
this Assignment. This Assignment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
conflict of laws principles thereof.



--------------------------------------------------------------------------------

EXHIBIT B

[Form of] Certificate re Non-Bank Status

Reference is made to the Amended and Restated Term Loan Agreement dated as of
October 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Facebook, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

Pursuant to Section 2.16(c) of the Credit Agreement, [name of Lender] hereby
certifies that it is not a “bank” or any other Person described in
Section 881(c)(3) of the Internal Revenue Code of 1986, as amended from time to
time.

 

[NAME OF LENDER],   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT C

[Form of] Closing Date Certificate

Reference is made to the Amended and Restated Term Loan Agreement dated as of
October 12, 2012 (the “Credit Agreement”), among Facebook, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

The undersigned hereby certifies as follows:

(a) I am an Authorized Officer of the Borrower.

(b) I have reviewed the terms and conditions of the Credit Agreement and have
made, or caused to be made under my supervision, such examination or
investigation (including review of other agreements and instruments binding on
the Borrower) as I have deemed necessary in order to make the certifications set
forth below.

(c) Based upon my review, examination and investigation described in the
preceding paragraph, I hereby certify, on behalf of the Borrower, that as of the
date hereof:

(i) the representations and warranties of each Credit Party set forth in each
Credit Document are true and correct in all material respects (except insofar as
such inaccuracy thereof would not be material and adverse to the
creditworthiness of the Borrower or constitute a material breach of any Credit
Document from the point of view of a Person extending credit to the Borrower as
contemplated by the Credit Documents) on and as of the date hereof to the same
extent as though made on and as of the date hereof, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty was true and correct in all material
respects (except insofar as such inaccuracy thereof would not be material and
adverse to the creditworthiness of the Borrower or constitute a material breach
of any Credit Document from the point of view of a Person extending credit to
the Borrower as contemplated by the Credit Documents) on and as of such prior
date; provided that, in each case, such materiality qualifier is not applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof;

(ii) no condition or event has occurred and is continuing or would result from
the consummation of the Transactions that would constitute a Default or an Event
of Default; and

(iii) the condition set forth in Section 3.01(e) of the Credit Agreement has
been satisfied.

(d) The Borrower has requested that Davis Polk & Wardwell LLP, legal counsel to
the Credit Parties, deliver to the Administrative Agent a legal



--------------------------------------------------------------------------------

opinion, dated the Closing Date and addressed to the Administrative Agent and
the Lenders.

The foregoing certifications are made and delivered as of the date first written
above.

 

FACEBOOK, INC.,   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT D

[Form of] Compliance Certificate

Reference is made to the Amended and Restated Term Loan Agreement dated as of
October 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Facebook, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

The undersigned hereby certifies as follows:

(a) I am an Authorized Officer of the Borrower.

(b) I have reviewed the terms and conditions of the Credit Agreement and have
made, or caused to be made under my supervision, a reasonably detailed review of
the business, operations, assets, liabilities (including contingent liabilities)
and financial condition of the Borrower and the Subsidiaries during the
accounting period covered by the attached financial statements.

(c) The review referred to in the preceding paragraph did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth on Annex A hereto, which describes
in detail the nature of any such condition or event, the period during which
such condition or event has existed and any action which the Borrower has taken,
is taking, or proposes to take with respect to such condition or event.

(d) Attached hereto as Exhibit A are the consolidated financial statements of
the Borrower and the Subsidiaries as of the last day of and for the [Fiscal
Quarter] [Fiscal Year] ended on [mm/dd/yy]. Such financial statements present
fairly, in all material respects, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at the end of such [Fiscal
Quarter] [Fiscal Year] and the consolidated results of their operations and
their cash flows for such [Fiscal Quarter] [Fiscal Year] in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise disclosed in
such financial statements), subject to, in the case of financial statements
delivered pursuant to Section 5.01(a) of the Credit Agreement, changes resulting
from audit and normal year end adjustments.

(e) All notices and certificates required to be provided by the Borrower
pursuant to Sections 5.01(d), 5.01(e) and 5.07 of the Credit Agreement have been
provided in accordance with such Sections.



--------------------------------------------------------------------------------

(f) Set forth on Annex B hereto are reasonably detailed calculations of the
aggregate amount of Capital Lease Obligations and other Indebtedness outstanding
under Section 6.01(d) or Section 6.01(h) of the Credit Agreement as of
[mm/dd/yy]1.

[Signature page follows]

 

 

1 

Must be the last day of the most recent Fiscal Quarter covered by the financial
statements attached hereto as Exhibit A or, if reasonably available, a recent
date prior to the date of delivery of this Compliance Certificate.



--------------------------------------------------------------------------------

The foregoing certifications, together with the description and computations set
forth on Annexes A and B, respectively, and the financial statements attached
hereto as Exhibit A, are made and delivered on [mm/dd/yy] pursuant to
Section 5.01(c) of the Credit Agreement.

 

FACEBOOK, INC.,   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

Annex A to

Compliance Certificate

Defaults and Events of Default



--------------------------------------------------------------------------------

Annex B to

Compliance Certificate

Indebtedness Under Section 6.01 of the Credit Agreement

 

All amounts set forth as of [mm/dd/yy]    (I) Indebtedness created under the
Credit Documents (Section 6.01(a)(i)):    $ [    ,    ,     ]  (II) Capital
Lease Obligations (exclusive of (i) the amount of the Capital Lease Obligations
in respect of the Borrower’s headquarters complex and (ii) Sale/Leaseback
Transactions) (Section 6.01(d)(i)):    $ [    ,    ,     ]  (III) Indebtedness
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets or assumed in connection with the acquisition of any such assets
(Section 6.01(d)(ii)):    $ [    ,    ,     ]  (IV) Sale/Leaseback Transactions
and Refinancing Indebtedness in respect thereof:1    $ [    ,    ,     ]  (V)
Refinancing Indebtedness in respect of any such other Indebtedness incurred
pursuant to clause 6.01(d)(i) (exclusive of the amount of any Refinancing
Indebtedness in respect of (i) the Capital Lease Obligations in respect of the
Borrower’s headquarters complex and (ii) Sale/Leaseback Transactions) or
6.01(d)(ii) (Section 6.01(d)(iii)):    $ [    ,    ,     ]  (VI) Pre-existing
Indebtedness of acquired Subsidiaries and any Refinancing Indebtedness in
respect thereof (Section 6.01(e)):2    $ [    ,    ,     ]  (VII) Indebtedness
outstanding under Section 6.01(h):    $ [    ,    ,     ]  (VIII) Indebtedness
outstanding under the Revolving Facility:    $ [    ,    ,     ] 

Total (II) + (III) + (IV)+(V):3

   $ [    ,    ,     ] 

Total (I)+(II)+(III)+(IV)+(V)+(VI)+(VII)+(VIII):4

   $ [    ,    ,     ] 

 

1 

Cannot exceed $750,000,000.

2 

Cannot exceed $500,000,000.

3 

Cannot exceed $3,000,000,000.

4 

Cannot exceed $10,000,000,000.



--------------------------------------------------------------------------------

Exhibit A to

Compliance Certificate

Financial Statements



--------------------------------------------------------------------------------

EXHIBIT E

[Form of] Conversion/Continuation Notice

Reference is made to the Amended and Restated Term Loan Agreement dated as of
October 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Facebook, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

The Borrower hereby requests, in accordance with Section 2.06 of the Credit
Agreement, the conversion and/or continuation of Loans, effective as of
[mm/dd/yy],1 as follows:

 

$[    ,    ,    ]    Eurodollar Rate Loans to be continued with an Interest
Period of [    ] month(s)2 $[    ,    ,    ]    Base Rate Loans to be converted
to Eurodollar Rate Loans with Interest Period of [    ] month(s)2
$[    ,    ,    ]    Eurodollar Rate Loans to be converted to Base Rate Loans

The Borrower hereby certifies that, as of the date hereof, no condition or event
has occurred and is continuing or would result from the Borrowing hereunder that
would constitute a Default or an Event of Default.

[Signature page follows]

 

 

1 

Must be a Business Day.

2 

Shall be subject to the definition of “Interest Period” and can be a period of
one, two or three months. Cannot extend beyond the Maturity Date.



--------------------------------------------------------------------------------

Date: [mm/dd/yy]

 

FACEBOOK, INC.,   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT F

[Form of] Funding Notice

Reference is made to the Amended and Restated Term Loan Agreement dated as of
October 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Facebook, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

The Borrower hereby requests, in accordance with Section 2.01(b) of the Credit
Agreement, that the Lenders make Loans to the Borrower on [mm/dd/yy]1 (the
“Funding Date”) as follows:

 

Base Rate Loans:

   $ [    ,    ,     ] 

Eurodollar Rate Loans, with an initial

   $ [    ,    ,     ] 

Interest Period of             month(s):2

  

The Borrower hereby certifies that as of the Funding Date, no Default or Event
of Default under clause (e) or (f) of Article 7 of the Credit Agreement has
occurred and is continuing.

[Signature page follows]

 

 

1 

Must be a Business Day prior to the Commitment Termination Date.

2 

Shall be subject to the definition of “Interest Period” and can be a period of
one, two or three months.



--------------------------------------------------------------------------------

Date: [mm/dd/yy]

 

FACEBOOK, INC.,   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT G

[SEE EXECUTED GUARANTEE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT H

Required Subordination Provisions for Permitted Subordinated Indebtedness

Reference is made to the Amended and Restated Term Loan Agreement dated as of
October 12, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Facebook, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

Any Permitted Subordinated Indebtedness shall be expressly subordinated to the
Obligations on terms customary at the time of issuance thereof for publicly
offered subordinated Indebtedness and shall in any event include at least the
terms set forth below:

(a) such Indebtedness, including all payments of principal and interest with
respect thereto, shall be subordinated and junior in right of payment to the
prior payment in full in cash of all the Obligations, whether outstanding at the
time of issuance of such Indebtedness or thereafter incurred, in the event of
any bankruptcy, liquidation, reorganization, insolvency, receivership or a
similar proceeding with respect to, or any dissolution or winding-up of, the
applicable Credit Party;

(b) such Indebtedness shall provide that no direct or indirect payment in
respect of such Indebtedness (including payments of interest or principal and
the repurchase, redemption, defesance or other acquisition of such Indebtedness)
shall be made (i) during the continuance of any Default or Event of Default in
the payment of the principal of or interest on the Obligations and (ii) in the
event a Change in Control shall have occurred, until a Notice of Change in
Control shall have been delivered by the Borrower and all the outstanding Loans
of all Lenders that shall have exercised the right referred to in
Section 2.11(b) of the Credit Agreement have been paid in full and the
Commitments, if any, of such Lenders have terminated;

(c) such Indebtedness shall contain customary standstill provisions for a period
of 179 days during the continuance of any other Default or Event of Default upon
notice given by the Administrative Agent on behalf of the Lenders, during which
standstill period no direct or indirect payment in respect of such Indebtedness
(including payments of interest or principal and the repurchase, redemption,
defesance or other acquisition of such Indebtedness) shall be made; provided
that only one such notice may be given in any 360-day period;



--------------------------------------------------------------------------------

(d) such Indebtedness shall contain customary turnover provisions for the
benefit of the Lenders;

(e) such Indebtedness shall not contain any financial maintenance covenants or
any covenants or restrictions that are substantively more restrictive than those
set forth in the Credit Agreement; and

(f) any Guarantee of such Indebtedness by any Subsidiary shall provide for the
automatic release and termination of such Guarantee, without any action by any
party, upon the release and termination of the Guarantee of the Obligations by
such Subsidiary.

The subordination provisions applicable to any Permitted Subordinated
Indebtedness shall be expressly stated to be for the benefit of, and to be
enforceable directly by, the holders of the Obligations.

 

2